PRODUCTION SHARING AGREEMENT 27 oo

2B-0/.0)

THIS AGREEMENT, made and entered into this 22nd dayof January 2001, by and
between the GOVERNMENT OF BELIZE, (hereinafter/t6 as the “Government”) acting
through the Minister of Natural Resources, the Environment, and Industry and
‘USCapital Energy Belize, Ltd. (a subsidiary of USCapital Energy Partners, L.P.) a
corporation duly organized under the laws of the British Virgin Islands (hereinafter
referred to as the “Contractor’).

WHEREAS, the entire Property in, and control over all Petroleum resources in or under
the territory of Belize is vested in the Government on behalf of Belize; \
AND WHEREAS, no petroleum operations shall be conducted in Belize by any person
other than the Government unless such person has entered into a contract in
accordance with the Petroleum Act (No. 8 of 1991);

AND WHEREAS, the Government wishes to promote the exploration for and production
of the petroleum resources in and throughout the contract area, and the Contractor
desires to join and assist the Government in accelerating the exploration for and
production of the petroleum resources within the contract area;

AND WHEREAS, the Contractor represents that it has the financial resources, technical
competence and professional skills necessary to carry out the petroleum operations
hereinafter described;

AND WHEREAS, the Government understands that successful implementation of the
Contractor's obligations hereunder may require the Contractor to move exploration
related equipment and machinery into and out of Belize to and from Guatemala;

AND WHEREAS, the Government and the Contractor recognize the possibility that
exploration in the contract area may result in the discovery of fields that may extend
cross-border -- Belize / Guatemala;

AND WHEREAS, the Contractor recognizes that if a field is discovered that extends
across the Belize Guatemala border, then a joint development agreement may need to
be executed in order to commercially produce hydrocarbons in said field;

AND WHEREAS, the Government and the Contractor agree that this Agreement is in
compliance with all existing Belize statutes, regulations and laws which govern or
regulate the exploration, development and production of petroleum in Belize;

AND WHEREAS, the Government and the Contractor agree that this Agreement is
bound by all Belize statutes, regulations and laws which govern or regulate the
exploration, development and production of petroleum in Belize which are in effect at
the time this Agreement was signed, and not by those statutes, regulations and laws
adopted after this agreement was signed;

AND WHEREAS, the Government and the Contractor agree that this Agreement was
freely negotiated at arms length:

AND WHEREAS, Contractor and the Government agree that this Agreement may be
amended, modified or changed, provided that, no such amendment, modification or
change shall be binding unless such amendment, modification or change is in writing
and signed by the Contractor and the Government;

AND WHEREAS, this Agreement resulted, in part, from the relinquishment of the A.B.
Energy - Belize, Ltd. Block 12 PSA dated April 2, 1998 (as amended),

AND WHEREAS, the Government and the Contractor agree that the geographic area
covered under this Agreement is that of Block 19, referenced by coordinates in exhibit
A, attached hereto, and by the map attached hereto as exhibit B.

os

USCapital Energy Belize, Ltd., PSA
January 22, 2001

NOW, THEREFORE, the parties hereto hereby agree as follows:

Definitions 1.1

ARTICLE |

In this Agreement, the following terms shall have the
following meanings:

“affiliated company” shall mean any entity directly or
indirectly effectively controlling, or effectively controlled by,
or under direct or indirect effective common control with, a
specified entity. For the purposes of this definition, “control”,
when used with respect to any specified entity, means the
power to direct, administer and dictate policies of such entity
(it being understood and agreed that it is not necessary to
own directly or indirectly fifty percent (560%) or more of such
entity's voting securities to have effective control over such
entity, but ownership, direct or indirect, of fifty percent (50%)
or more of such entity's voting securities shall automatically
indicate effective control), and the terms “controlling” and
“controlled” have meanings corresponding to the foregoing;

“appraisal well” shall mean a well drilled within the contract
area, following a discovery, for the purpose of delineating
the petroleum reservoir(s) to which the discovery relates in
terms of thickness and lateral extent and estimating the
quantity of recoverable petroleum therein;

“barrel” shall mean a quantity or unit of crude oil equal to
158.9874 liters (forty-two (42) United States gallons) at a
temperature of sixty (60) degrees Fahrenheit (15.56 degrees
Centigrade) under one atmosphere of pressure;

“calendar year” shall mean a period of twelve (12)
consecutive months, according to the Gregorian Calendar,
starting with the 1st of January and ending with the 31st of
December;

“calendar month” or “month” shall mean any of the twelve
(12) months of the calendar year;

“commercial discovery” means a discovery of petroleum
which can be exploited commercially in accordance with
accepted practices in the international petroleum industry;

“continental shelf’ shall mean the part of the seabed and
subsoil of the submarine areas adjacent to the coast of
Belize, but outside the territorial waters, over which Belize is
entitled by international law to exercise sovereign rights for
the purposes of exploring and exploiting its natural
resources;

“contract area” means a geographical area which is covered
by the contract; and includes the whole of, or such part or
parts of, the original area awarded to a Contractor and shall
remain at the disposal of such Contractor from time to time
pursuant to the terms of the contract;

“contract year” shall mean a period of twelve (12)
consecutive calendar months, counted from the first day of
the first calendar month following the effective date of this
Agreement or from the anniversary of such first day of such
1.1.10

1.1.11

1.1.12

1.1.13

1.1.14

1.1.16

1.1.16

1.4.17

1.1.18

1.1.19

1.1.20

1.1.21

1.1.22

1.1.23

1.1.24

USCapital Energy Belize, Ltd., PSA
January 22, 2001

month;

“Contractor” shall mean any person with whom the
Government enters into a contract and includes Contractor's
agents, representatives and assignees;

“crude oil” shall mean petroleum which is in liquid state at
the well head or gas/oil separator or which is extracted from
natural gas, including distillate and condensate;

“day” shall mean a calendar day unless otherwise provided
herein;

“delivery point” shall mean the FOB point of export in Belize
or such other point which may be agreed by the Government
and the Contractor;

“development and production operations” means operations
for or in connection with the production of petroleum;

“development and production period” shall mean the period
referred to in paragraph 3.4;

“discovery” in relation to petroleum, shall mean petroleum
not previously known to have existed, recovered at the
surface in a flow measurable by conventional petroleum
industry testing methods;

“effective date” shall mean the date first above written;

“exploration expenditures” shall mean expenditures made in
conducting exploration operations hereunder, but excluding
expenditures made within the area of a field after a
commercial discovery has been declared. These
expenditures shall be determined in accordance with the
Income Tax (Amendment) Act (No. 9 of 1991) as amended
(No. 7 of 1999);

“exploration operations” means operations for or in
connection with exploration for petroleum;

“exploration period” shall mean the period referred to in
paragraph 3.1;

“exploration well” shall mean a well other than an appraisal
well drilled in the course of exploration operations;

“field” shall mean an area, as designated by agreement
between the Government and the Contractor, where a
commercial discovery of crude oil or natural gas has been
declared;

“Government” shall mean the current government of Belize
and any and all future governments which claim any right,
title or interest in petroleum or oil and gas that is the subject
of this Agreement;

“gross revenues” shall mean the sum of all proceeds of
sales and the monetary equivalent of the value of other
dispositions of petroleum produced and saved and not used
in petroleum operations and any other proceeds derived
1.1.25

1.1.26

1.1.27

1.1.28

1.1.29

1.1.30

1.1.31

1.1.32

1.1.33

1.1.35

USCapital Energy Belize, Ltd., PSA
January 22, 2001

from petroleum operations;

“income tax” shall mean that tax imposed on net income
pursuant to the Income Tax Act (Cap 46, as amended and in
effect from time to time);

“initial commercial production” shall mean the date on which
the first regular shipment of crude oil or natural gas, or both,
is made from a field under a program of regular production
and sale;

“Inspector” shall mean the Inspector of Petroleum appointed
under section 4 of the Petroleum Act (No. 8 of 1991);

“maximum efficient rate” shall mean the maximum rate of
production of crude oil in a field, without excessive rate of
decline of production or excessive loss of reservoir pressure,
and in accordance with generally accepted practices in the
international petroleum industry and the provisions of
paragraph 6.3;

“Minister” shall mean the Minister for the time being
tesponsible for petroleum affairs in the Government of
Belize;

“natural gas” shall mean all petroleum which at atmospheric
conditions of temperature and pressure is in a gaseous
state, and includes wet mineral gas, dry mineral gas, wet
gas and residue gas remaining after the extraction,
processing or separation of liquid petroleum from wet gas,
as well as non-petroleum gas or gases produced in
association with liquid or gaseous petroleum;

“net petroleum” shall mean the value of the total quantity of
petroleum produced and saved in a given calendar year and
not used in petroleum operations after deduction of the
value of the royalties made in such calendar year and after
recovery of petroleum operations expenditures pursuant to
paragraph 9.1;

“net taxable income” shall mean net taxable income as
determined in accordance with the provisions of the Income
Tax (Amendment) Act (No. 9 of 1991) as amended (No. 7 of
1999).

“petroleum” means all natural organic substances composed
of carbon and hydrogen; and includes crude oil and natural
gas, and all other mineral substances, products, by-products
and derivatives that are found in conjunction with petroleum;

“Petroleum Act” shall mean the Petroleum Act (No. 8 of
1991) and any subsidiary legislation made thereunder;

“petroleum operations” means the operations related to the
exploration, development, extraction, production, field
separation, transportation, storage, sale or disposal of
petroleum; but does not include any transportation or other

Grant of Rights to
the Contractor

1.1.37

1.1.38

1.1.39

1.1.40

4.1.41

2.2

2.3

24

USCapital Energy Belize, Ltd., PSA
January 22, 2001

treatment plant;

“petroleum operations expenditures” shall mean
expenditures incurred in conducting petroleum operations
hereunder, determined in accordance with the Income Tax
(Amendment) Act, (No. 9 of 1991) as amended (No. 7 of
1999);

“royalty” shall mean the royalty or production payment
described in Article VIII;

“quarter” shall mean a period of three (3) consecutive
months commencing with the first day of January, April, July
and October, respectively, of each calendar year;

“well” means any opening in the ground made or being
made by drilling or boring, or in any other manner, in
connection with exploration operations or development and
production operations, other than a seismic hole;

“work programme” shall mean an itemized statement of the
petroleum operations to be carried out in the contract area in
each calendar year, or to be carried out for specific activities
such as drilling of exploration wells and appraisal wells and
development programmes, all in a form acceptable to the
Government;

“work programme budget” shall mean the estimate of the
costs of all items included in the corresponding work
programme, including both capital and operating budgets, all
in a form acceptable to the Government.

ARTICLE Il

The Government grants to the Contractor, subject to the
terms and conditions set forth in this Agreement, the
exclusive right to conduct petroleum operations within the
contract area for the term of this Agreement. Except as
provided in paragraph 11.3, the Contractor shall have the
right, during the term of this Agreement, to freely lift, dispose
of and export its share of the petroleum produced
hereunder.

Title to petroleum to which the Contractor is entitled
hereunder shall pass to the Contractor at the well head
subject to Clause 8 of this Agreement.

The Contractor shall, except as expressly otherwise
provided in this Agreement, conduct all petroleum
operations hereunder at his sole risk, cost and expense.
The Contractor shall look only to the petroleum to which he
is entitled under this Agreement to recover such costs and
expenses, and such petroleum shall be the Contractor's sole
source of compensation thereunder.

The Contractor shall be responsible to the Government for
the execution of all petroleum operations in accordance with
the provisions of this Agreement. Without prejudice to the
Contractor's position as an independent contractor
hereunder, the extent and character of such work to be done
by the Contractor shall be subject to the general supervision,

5
Term

2.5

26

3.1

3.2

3.3

3.4

USCapital Energy Belize, Ltd., PSA
January 22, 2001

review and. approval of the Government to which the
Contractor shall report and be responsible as herein set
forth. Government approval, as required pursuant to any
provision of this Agreement, shall not be unreasonably
withheld.

The Contractor is authorized to construct pipelines, bridges,
ferries, landing fields, radio, telephone and _ related
communication systems as may be necessary for petroleum
operations but subject to the laws in force in Belize from
time to time for the regulation and control of such
installations and their construction.

The Government reserves the right to grant licenses to
others to prospect for, explore for and mine minerals other
than petroleum within the contract area, and further reserves
to itself the right to so prospect, explore and mine directly, all
subject to the provisions of paragraph 5.3.

ARTICLE Ill

The Contractor is authorized to conduct exploration
operations during an exploration period which shall be
comprised of (i) an initial exploration period of two (2)
contract years (“Initial Exploration Period”), and (ii) subject to
the conditions hereinafter provided, three (3) successive
renewal periods (‘First Renewal Period”, “Second Renewal
Period” and “Third Renewal Period”) of two (2) years each.
Such renewal periods shall be granted to the Contractor
upon the Contractor's request delivered to the Government
in writing not later than ninety (90) days prior to the
expiration of the then current period, subject to the
Contractor having fulfilled his obligations hereunder for the
then current period, including the relinquishment provisions
of Article IV, and having submitted with such application a
work programme and work programme budget for the period
of renewal which is consistent with the undertakings set forth
in paragraph 6.1.

\f at the end of the exploration period, no commercial
discovery has been made in any part of the contract area,
this Agreement shall automatically terminate in its entirety,
provided, however, that the Government undertakes to grant
an extension for such period, and for such area as may be
necessary, in the opinion of the Government and the
Contractor, (i) for the Contractor to complete the drilling,
testing, appraisal or plugging of any well actually being
drilled, tested, appraised or plugged at the end of the
exploration period and (ii) for the Government and the
Contractor to determine that a discovery resulting from such
a well is a commercial discovery pursuant to paragraphs
under 6.2.

If a commercial discovery is made in any portion of the
contract area during the exploration period, the Contractor
will commence development and product operations in that
particular portion of the contract area.

In the event of a commercial discovery, the extent of the
area capable of production of petroleum from the formation

6
Relinquishment

44

42

4.3

4.4

USCapital Energy Belize, Ltd., PSA
January 22, 2001

or formations so identified shall be determined in
accordance with the provisions of the paragraphs under 6.2
or Article XIV. The area so determined shall thereupon be
converted automatically into a field, with effect from the date
of the declaration of the commercial discovery. The term of
the development and production period for each field shall
extend for twenty-five (25) contract years from the first day
of the calendar year commencing after the date of the
declaration of the commercial discovery in said field. If
Contractor performs in all material respects with its
obligations under this Agreement to the satisfaction of the
Government, the Contractor shall be entitled to a renewal of
this Agreement consistent with the Laws of Belize. In the
event of a new commercial discovery as a result of new
drilling in formations that underlie and overlie each other in
an existing field, such formations shall constitute a single
field and the field shall be redefined as necessary to
incorporate all underlying and overlying formations, the term
of the development and underlying and overlying formations,
and the term of the development and production period for
such redefined field shall extend for twenty-five (25) contract
years from the first day of the first calendar year
commencing after the date of the declaration of the latest
commercial discovery therein.

ARTICLE IV

On or before the end of the initial exploration period, the
Contractor shall relinquish twenty-five percent (25%) of the
original contract area.

On or before the end of the first renewal period the
Contractor shall relinquish an additional twenty-five percent
(25%) of the original contract area.

On or before the end of the second renewal period the
Contractor shall relinquish an additional area equal to
twenty-five percent (25%) of the original contract area.

At the end of the exploration period, the Contractor shall
relinquish the remainder of the original contract area not
then converted to a field.

The size and shape of the portion or portions to be
relinquished shall be determined by the Contractor, provided
however, that (a) the Contractor shall advise the
Government at least ninety (90) days in advance of the date
of relinquishment of the description and area of the portion
or portions to be relinquished, (b) the Contractor shall
consult with the Government regarding the shape and size
of each individual portion of the areas being relinquished, (c)
the area being relinquished shall not be divided into more
than two portions, each of which shall be comprised of, and
be defined by reference to, blocks as described in Exhibit B,
save where no such area or areas can be identified for
relinquishment in accordance with this paragraph without
including in such area or areas in whole or in part a field or
area in which a discovery has been made which the
Contractor is not otherwise required to relinquish hereunder,
and (d) each such relinquished individual portion shall be

7
USCapital Energy Belize, Ltd., PSA
January 22, 2001

not less than twenty percent (20%) of the area being
relinquished at such time with sides parallel to the
boundaries of the original contract area, to the extent that
the boundaries of the original contract area permit, and with
the longest side not more than three times as long as the
shortest side, and shall in any event be of sufficient size and
convenient shape to enable petroleum operations to be
conducted thereon or thereunder.

45 The Contractor shall not be obliged to relinquish, pursuant to
paragraphs 4.1 and 4.2, any part of the original contract
area which has been converted to a field or in which a
discovery has been made which the Contractor is not
otherwise required to relinquish hereunder.

46 Upon at least ninety (90) days written notice to the
Government prior to the end of any contract year, the
Contractor shall have the right to relinquish all or any portion
of the contract area effective as of the end of such contract
year, subject to the provisions of paragraph 4.4, and such
portion shall then be credited against that portion of the
contract area which the Contractor is next required to
relinquish pursuant to the provisions of paragraphs 4.1 and
4.2.

47 No relinquishment made in accordance with this Article IV
shall relieve the Contractor of: (a) its obligations to make
payments due as a result of surface rentals prior to the
effective date of any such relinquishment, or (b) the
minimum work and expenditure commitments undertaken
pursuant to paragraphs 6.1.1 and 6.1.2.

48 Upon relinquishment of any area, the Contractor shall
perform all necessary clean-up activities in accordance with
generally accepted practices in the international petroleum
industry, and shall take all other action necessary to prevent
hazards to human life or third party property.

ARTICLE V
General 5.1 The Contractor shall be responsible for conducting all
Obligations of the petroleum operations within the contract area diligently,

Contractor expeditiously and efficiently in accordance with generally

accepted practices in the international petroleum industry
and pursuant to work programmes approved in accordance
with paragraph 5.4. The Contractor shall ensure that all
equipment, materials, supplies, plant and installations used
by himself, and his contractors and subcontractors comply
with generally accepted standards in the international
petroleum industry and are of proper construction and kept
in optimal working order.

§.2 Except as otherwise provided in this Agreement, the
Contractor shall:

(a) advance all necessary funds and purchase or lease
all equipment, materials and supplies required to be
purchased or leased in connection with petroleum
operations;

5.3

5.4

USCapital Energy Belize, Ltd., PSA
January 22, 2001

(b) furnish all the technical expertise and assistance,
including foreign personnel, required for the conduct
of petroleum operations;

(c) furnish all other funds for the performance of
petroleum operations as may be required, including
payment to foreign entities that perform services as
contractors or subcontractors to the Contractor;

(d) appoint a local representative and in his absence, a
replacement therefor, with respect to this Agreement,
who shall have an office and be resident in Belize and
who shall have full authority to represent the
Contractor for all purposes of this Agreement and
whose names shall, on appointment within ninety (90)
days after the effective date, be made known to the
Government,

(e) provide acceptable working conditions and _ living
accommodations, and access to medical attention
and nursing care, for all personnel employed by him ,
his contractors and subcontractors in petroleum
operations; and

(f) pay social security for all employees as per the Laws
of Belize.

If, after the effective date, others are granted licenses within
the contract area authorizing prospecting for, exploration for
or mining of any minerals or other substances other than
petroleum, or the Government proceeds with such
prospecting, exploration or mining directly in its own behalf,
the Contractor shall use his best efforts to avoid obstruction
or interference with such ficensee’s or Government's
operations within the contract area. The Government shall
use its best efforts to ensure that operations of third parties
do not interfere with the Contractor's petroleum operations
within the contract area. Additionally, at the request of the
Contractor the Government shall notify Contractor (and
provide Contractor the name, phone number, and address)
of any companies which are granted licenses authorizing
them to prospect for, explore for or mine any minerals in the
contract area.

(a) At least ninety (90) days prior to the beginning of
each calendar year, or at such other time as is mutually
agreed by the parties, the Contractor shall prepare and
submit for approval to the Government an annual work
programme and work programme budget of petroleum
operations and petroleum operations expenditures by
quarters for the contract area setting forth the petroleum
operations the Contractor proposes to carry out during the
ensuing calendar year. Such annual work programmes and
work programme budgets shall comply with the minimum
work and expenditure obligations described in paragraphs
6.1. Approval by the Government of the proposed annual
work programme budget of petroleum operations and
petroleum operation expenditures will not be unreasonably
withheld or delayed. The Government and the Contractor
shall have reached Agreement upon an annual work
programme and work programme budget for the period from

9
USCapital Energy Belize, Ltd., PSA
January 22, 2001

the effective date until the end of the calendar year in which
the effective date falls or for the ensuing calendar year if the
effective date falls after the 30th day of September.

(b) | Should the Government wish to propose revisions to
the annual work programme or work programme budget, it _
shall within thirty (30) days after receipt thereof so notify the
Contractor specifying in reasonable detail its reasons
therefor. Promptly thereafter the parties shall meet and
endeavor to agree on the revisions proposed by the
Government. If the Contractor and the Government fail to
agree upon any revisions proposed by the Government
within sixty (60) days of the receipt of the Contractor's
proposals, the points of disagreement shall be resolved as
follows:

(i) all other aspects of the annual work programme and
work programme budget to which the Government
proposes revisions shall be mutually agreed on
before such aspects of the annual work programme
and work programme budget shall be adopted.

(c) It is recognized by the parties that the details of an
annual work programme may require changes in light of
then existing circumstances. In such event, the Contractor
may introduce such changes as may be necessary,
following consultation with and approval by the Government
(the approval of which shall not be unreasonably withheld),
but subject to the following:

(i) in the case of changes to an annual work
programme and work programme budget which relate
to exploration operations, such changes may be
implemented to the extent that they are not
inconsistent with the undertakings set forth in
paragraph 6.1 or the general objective of such annual
work programme;

(ii) in the case of changes to an annual work
programme and work programme budget which relate
to the development of a field, such changes may be
implemented to the extent that they are not
inconsistent with the applicable development work
programme and work programme budget adopted
pursuant to paragraph 6.2 or the general objective of
such annual work programme;

(iii) all other changes may be notified in writing to
the Government and shali be mutually agreed on
before they may be implemented.

(d) To the maximum extent practicable, the Contractor
shail involve representatives of the Government in the
preparation of the annual work programme and work
programme budget.

(e) — Within thirty (30) days after the end of each quarter,
the Contractor shall submit to the Government a report
describing and summarizing petroleum operations carried
out, and petroleum operations expenditures incurred during
such quarter. Such report shall be in a form acceptable to

10
Minimum Work 61
and Expenditure
Obligations

Exploration Period 6.1.1

6.1.1.1

6.1.1.2

6.1.1.3

6.1.1.4

USCapital Energy Belize, Ltd., PSA
January 22, 2001

the Government.
ARTICLE VI

The Contractor shall commence petroleum operations
hereunder not later than ninety (90) days after the effective
date.

The Government recognizes that the Contractor will incur
administrative expenditures, exploratory work programme
expenditures and, if the exploratory work programme is
successful, development expenditures hereunder. The
amount to be expended by the Contractor on administrative
expenditures shall be an amount reasonably determined by
the Contractor to fulfill its obligations hereunder and shall
also include contract application fees, acreage fees and
other specific administrative items set forth in this
Agreement provided that the Contractor submits periodic
feports to the Government of all amounts that it has
expended. The amount to be expended by the Contractor in
conducting exploration operations in accordance with
approved work programmes during the exploration period,
shall not be less than the following as adjusted pursuant to
paragraph 6.1.4.

Initial Exploration Period:

(a) First contract year : $5,000 to $500,000 US$.

(b) Second contract year: $1,500,000 US$ less the amount
spent in the first contract year of the Initial Exploration
period.

(c) Total for Initial Exploration Period: $1,500,000 US$.

First renewal period (if requested by the Contractor
pursuant to paragraph 3.1):

(a) First contract year: $5,000 to $500,000 US$.

(b) Second contract year: $1,500,000 US$ less the amount
spent in the first contract year of the first renewal period.

(c) Total for first renewal period: $1,500,000 US$.

Second renewal period (if requested by the Contractor
pursuant to paragraph 3.1):

(a) First contract year: $5,000 to $500,000 US$.

(b) Second contract year: $1,500,000 US$ less the amount
spent in the first contract year of the first renewal period.

(c) Total for second renewal period: $1,500,000 US$.

Third renewal period (if requested by the Contractor
pursuant to paragraph 3.1):

(a) First contract year: $5,000 to $500,000 US$.

(b) Second contract year: $1,500,000 US$ less the amount

11
6.1.2

6.1.2.1

6.1.2.2

6.1.2.3

6.1.2.4

USCapital Energy Belize, Ltd., PSA
January 22, 2001

spent in the first contract year of the first renewal period.
(c) Total for third renewal period: $1,500,000 US$.

The Contractor undertakes to carry out and comply with the
following minimum exploratory work programme
commitments.

Initial exploration period: mobilization and shooting of
approximately 150 Km. of conventional seismic or 75 Km. of
three-D seismic.

(a) First contract year: Contractor shall begin work on
seismic program in the first contract year.

(b) Second contract year: Contractor will complete
mobilization and shooting of approximately 150 Km. of
conventional seismic or 75 Km. of three-D seismic by the
end of the second contract year.

First renewal period (if requested by the Contractor pursuant
to paragraph 3.1): mobilization and shooting of
approximately 150 Km. of conventional seismic (or 75 Km.
of three-D seismic) or the drilling of one or more wells with a
combined depth of no less than 3,000 meters. The decision
to drill or shoot seismic will be made by the Contractor after
consultation with the Government.

Second renewal period (if requested by the Contractor
pursuant to paragraph 3.1): mobilization and shooting of
approximately 150 Km. of conventional seismic (or 75 Km.
of three-D seismic) or the drilling of one or more wells with a
combined depth of no less than 3,000 meters. The decision
to drill or shoot seismic will be made by the Contractor after
consultation with the Government.

Third renewal period (if requested by the Contractor
pursuant to paragraph 3.1): the drilling of one or more wells
with a combined depth of no less than 3,000 meters.

If, during any contract year in the exploration period, the
Contractor should expend more than the required minimum
annual exploration expenditures, the Contractor may
subtract an amount equal to the excess amount spent from
the required minimum exploration expenditures for the
ensuing contract year in the exploration period. If works
carried out in any contract year exceed the minimum work
commitment relating to such contract year as provided in
paragraph 6.1.2, the excesses will count towards the
satisfaction of the minimum work commitments for the
ensuing contract year.

Compliance with the required minimum _ exploration
expenditures for a given contract year shall not relieve the
Contractor of his obligation to comply with the required
minimum work commitment, nor shall compliance with the
required minimum work commitment for a given contract
year relieve the Contractor of his obligation to comply with
the required minimum exploration expenditures for such
contract year.

12
Discovery and
Development
Period

6.1.4

62

6.2.1

6.2.2

6.2.3

USCapital Energy Belize, Ltd., PSA
January 22, 2001

(a) For each period, prior to commencing each phase of the
exploratory work programme, the Contractor shall provide
the Government with a copy of the contract of work to be
performed and shall deposit into an escrow account with the
Government the estimated amount to be expended to
complete such phase. As work progresses, the Government
shall release funds from the escrow account to allow for
timely payment of invoices for completed work. This escrow
account is intended to satisfy the requirement of Section 17
(d) of the Petroleum Act.

(b) If Contractor fails to complete any work substantially in
accordance with the applicable contract for such work for
which money has been escrowed under Paragraph 6.1.4(a),
above, then the applicable funds shall be forfeited to the
Government unless Contractor can demonstrate that it is
working continuously and diligently to cause the work to be
completed.

The terms and conditions relating to the discovery and
development period shall be as follows:

When in the course of petroleum operations, a discovery of
petroleum is made, the Contractor shall immediately notify
the Government in writing accordingly, specifying in such
notice all pertinent information concerning the discovery.

If the Contractor determines to conduct a drill-stem or
production test, in open hole or through perforated casing,
with regard to the discovery, he shall notify the Government
of that a drill-stem or production test will be made within
twenty-four (24) hours of the time that such proposed test
has been called, and the Government shall have the right to
have a representative present during such test. Not later
than ninety (90) days after completion of such test or tests,
the Contractor shall complete the analysis and interpretation
of the data resulting from such test and submit a report to
the Government which shall contain copies of such data and
its analysis and interpretation thereof, and which shall also
contain a written notification of whether or not, in the
Contractor's opinion, such discovery is of potential
commercial interest. If the Contractor plugs and abandons
the well which encountered such discovery without
conducting a drill stem or production test, or fails to conduct
a drill stem or production test with respect to such discovery
within one hundred and eighty (180) days from the date on
which such discovery has been made, it shall be deemed to
have notified the Government that, in the Contractor's
opinion, such discovery is not of potential commercial
interest.

If, pursuant to paragraph 6.2.2, the Contractor notifies, or is
deemed to have notified, the Government that such
discovery is not of potential commercial interest, the
Government shall have the option, exercisable by notice in
writing to the Contractor, to require the Contractor to
relinquish the area corresponding to such discovery and
forfeit any rights relating to such discovery and forfeit any
tights relating to such discovery and any production
therefrom. The area subject to relinquishment shall not
exceed the prospective producing area determined by taking

13
6.2.4

6.2.5

6.26

6.2.7

USCapital Energy Belize, Ltd., PSA
January 22, 2001

into account the area of the structural closure of the
prospective horizon and other relevant technical factors.
Any such relinquishment by the Contractor of the area
relating to such discovery before the end of the exploration
period shall be carried out in accordance with paragraphs
4.4, 4.6 and 4.8.

If, pursuant to paragraph 6.2.2, the Contractor notifies the
Government that the discovery is of potential commercial
interest, the Contractor shall promptly prepare and submit
for approval to the Government a reasonable work
programme and work programme budget for the appraisal of
such discovery. Such appraisal work programme and work
programme budget shall include a complete programme of
appraisal operations necessary to determine whether such
discovery is a commercial discovery.

Within fifteen (15) days after the submission of the appraisal
work programme and work programme budget pursuant to
paragraph 6.2.4, the Contractor and the Government shall
meet with a view to adopting such work programme and
work programme budget or mutually agreeing upon
amendments or additions thereto. Failing agreement
between the Contractor and the Government as to such
work programme and work programme budget at such
meeting, or within fifteen (15) days thereafter, the original
appraisal work programme and work programme budget
submitted by the Contractor, revised in accordance with any
agreed amendments or additions thereto, shall be deemed
adopted, and the Contractor shall immediately commence
implementation thereof. On adoption of the appraisal work
programme and work programme budget, the annual work
programme and work programme budget adopted pursuant
to paragraph 5.6 shall be revised accordingly.

If, pursuant to paragraph 6.2.2, the Contractor has notified
the Government that the discovery is of potential commercial
interest, it shall, unless otherwise agreed:

(a) in respect of a discovery of crude oil, advise the
Government by notice in writing, whether or not in its
opinion, the discovery is commercial within a period of
agreed eighteen (18) months from the date on which the
Contractor notified the Government that said discovery was
of potential commercial interest:

Provided that in respect of a discovery of crude oil in
water depths of more than 600 feet, such period may be
increased by mutual agreement from eighteen (18) months
to twenty-four (24) months.

(b) in respect of a discovery of non-associated natural gas,
advise the Government by notice in writing, whether or not in
its opinion, the discovery is commercial, within such period
as may be stipulated in an agreement made pursuant to
Article XIV with respect to such discovery or, in the absence
of such agreement, within thirty-six (36) months from the
date on which the Contractor notified the Government that
said discovery was of potential commercial interest.

If the Contractor notifies the Government that the discovery
is not commercial, or fails to notify the Government that the

14
6.2.8

USCapital Energy Belize, Ltd., PSA
January 22, 2001

discovery is commercial within the periods prescribed in
paragraphs 6.2.6(a) and (b), the Government shall have the
option, exercisable by notice in writing to the Contractor, to
require the Contractor to relinquish the area corresponding
to such discovery and forfeit any rights relating to such
discovery and any production therefrom. The area subject to
relinquishment shall not exceed the prospective producing
area determined by taking into account the area of structural
closure of the prospective horizon and other relevant
technical factors. Any such relinquishment by the
Contractor of the area relating to such discovery before the
end of the exploration period shall be carried out in
accordance with paragraphs 4.4, 4.6 and 4.8.

(a) The notice submitted to the Government by the
Contractor pursuant to paragraph 6.2.6 (a) and (b) shall be
accompanied by a report on the discovery setting forth all
relevant technical and economic data, including, but not
limited to, geological and geophysical information, areas,
thicknesses and extent of the productive _ strata,
petrophysical properties of the reservoir formations, PVT
data, the reservoir's productivity indices for the wells tested
at various rates of flow, permeability and porosity of the
reservoir formations, the relevant characteristics and
qualities of the petroleum discovered, additional geological
data and evaluations of the reservoir, crude oil and natural
gas reserves estimates and any other relevant
characteristics and properties of the reservoirs and fluids
contained therein, as well as all evaluations, interpretations
and analyses of such data and feasibility studies relating to

6.2.9

6.2.10

USCapital Energy Belize, Ltd., PSA
January 22, 2001

The Government shall examine the report and any work
programme and work programme budget submitted
pursuant to paragraph 6.2.8 and may require the Contractor
to provide, within a specified period of time, such additional
information and data as it may reasonably require to
evaluate such report, work programme and work programme
budget. As soon as possible after the submission of the
report and any work programme and work programme
budget pursuant to paragraph 6.2.8 or receipt of such
additional information and data, the Government and the
Contractor shall meet (i) to determine at such meeting, or at
such later date as may be mutually agreed on, the
boundaries of the area to be delineated as a field, and (ii) to
adopt a work programme and work programme budget for
the development of the discovery.

(a) At the meeting described in paragraph 6.2.9, the
Contractor shall carefully consider and take into account the
proposals of the Government and the reasons therefor and
shall attempt in good faith to reach an agreement with the
Government on the points at issue paying particular
consideration to the objective of achieving initial commercial
production expeditiously taking into account generally
accepted engineering practices and economics of the
international petroleum industry.

(b) If the Government and the Contractor agree upon the
boundaries of the area to be delineated as a field and upon
the adoption of a work programme and work programme
budget for the development of the discovery, the date upon
which such agreement is reached, as reflected in writing
signed by both parties, shall be the date of the declaration of
the commercial discovery for all purposes of this agreement.
The area so determined shall, on such date, be
automatically converted into a field, and the Contractor shall,
as soon as is practicable, commence development and

* production operations in the field according to the adopted

work programme and work programme budget. Upon
adoption of the development work programme and work
programme budget, the annual work programme and work
programme budget adopted pursuant to paragraph 5.6 shall
be revised accordingly.

(c) In the event that no agreement is reached between the
Government and the Contractor within one hundred and
eighty (180) days from the date of submission of the report
and work programme and work programme budget pursuant
to paragraph 6.2.8 as to (i) matters relating to the adoption
of the work programme and work programme budget for the
development of the discovery or (ii) the boundaries of the
area to be delineated as a field, the Government or the
Contractor may refer the matter for determination pursuant
to Article XXIV. The determination in accordance with
Article XXIV shall be final and the work programme and
work programme budget for the development of the
discovery and the boundaries of the area to be delineated
as a field, as the case may be, shall be deemed to have
been adopted and agreed as determined, except that the
Contractor may, within sixty (60) days of receipt of such
determination, notify the Government that the discovery to
which such work programme and work programme budget

16
6.2.11

Production Period 6.3

6.3.1

6.3.2

USCapital Energy Belize, Ltd., PSA
January 22, 2001

and area so determined is no longer considered to be
commercial. If the Contractor so notifies the Government,
the provisions of paragraph 6.2.7 shall apply. Failing such
Notification, the date after sixty (60) days of the receipt of
such determination shall be deemed to be the date of the
declaration of the commercial discovery for all purposes of
this Agreement. The area so determined shall, on such date,
be automatically converted into a field and the Contractor
shall, as soon as is practicable, commence development
and production operations in the field according to the work
programme and work prograrnme budget so adopted. Upon
adoption of the development work programme and work
programme budget as aforesaid, the annual work
programme and work programme budget adopted pursuant
to paragraph 5.6 shall be revised accordingly.

Notwithstanding any other provision of this Agreement, in
the event that initial commercial production has not occurred
within three (3) years, in the case of a crude oil discovery on
land or in water depths of less than six hundred feet (200
m), or five (5) years, in the case of non-associated natural
gas discovery, or such longer period as the Government
may have agreed in the development work programme and
work programme budget, from the date of declaration of
commercial discovery for a field, the Contractor shall
relinquish the area comprising such field and shall forfeit any
tights relating to such field and any production therefrom.

The terms and conditions of the production period shall be
as set out below.

The Contractor shall produce crude oil from the contract
area at a rate not to exceed the maximum efficient rate. In
conjunction with the adoption of the development work
programme and work programme budget pursuant to
paragraph 6.2.10 the Contractor and the Government shall
establish at that time the maximum efficient rate of
production for crude oil and the production rate for non-
associated natural gas. Such rates shall be reviewed
annually at the time of submission of the annual work
programme by the Contractor pursuant to paragraph 5.4 and
revised, if necessary, by mutual agreement. In the case of
non-associated natural gas, the production rate shall not be
required by the Government to be less than that required to
satisfy any contracts then in existence for the sale of such
natural gas.

Not less than ninety (90) days prior to the beginning of each
calendar year following initial commercial production, the
Contractor shall prepare and furnish to the Government for
approval a forecast statement setting forth by quarters the
total quantity of crude oil (by quality, grade and gravity) and
natural gas that the Contractor estimates can be produced,
saved and transported hereunder during such calendar year
in accordance with generally accepted practices in the
international petroleum industry. The Contractor shail
endeavor to produce in each calendar year the forecast
quantity. The crude oil shall be run to storage tanks,
constructed, maintained and operated by the Contractor in
accordance with Government Regulations, in which such
crude oil shall be metered or otherwise measured for all

17
Obligations of the

Government
71
7.2
Royalty 8.1
Production
Payment
8.2
8.3
8.4
Discovery of 9.1
Petroleum
Operations
Expenditures:
Production

USCapital Energy Belize, Ltd., PSA
January 22, 2001

purposes required by this Agreement.

ARTICLE VII

The Government shall:

assist the Contractor in the execution of work programmes
by supplying or otherwise making available all geological,
geophysical, geographical, drilling, well, production and
other information, including well location maps, relating to
the contract area in the possession of the Government or
coming into the possession of the Government which are
classified as non-confidential;

provide the right of ingress to and egress from the contract
area and any facilities used in petroleum operations, and,
upon application in the prescribed manner, all necessary
visas, work permits, import licenses and rights of way and
easements as may be required by the Contractor and his
contractors and subcontractors and which may be available
from resources within the Government's control.

ARTICLE Vill

The Contractor shall pay to the Government a royalty equal
to (I) seven and one half percent (7.5%) of the value of the
annual gross production of crude oil produced and saved in
each calendar year and not used or consumed in petroleum
operations and (ii) five percent (5.0%) of the value of the
annual gross production of natural gas produced, saved and
sold in each calendar year and not used or consumed in the
conduct of petroleum operations.

The royalty with respect to crude oil shall be payable in cash
and/or kind at the option of the Government. The royalty
with respect to natural gas shall always be paid in cash.

For the purposes of determining the amount of the royalty
due, crude oil and natural gas shall be valued in accordance
with paragraphs 10.1, 10.2 and 14.4, less such costs as the
Government may reasonably allow for handling and
transportation from the wellhead to the delivery point as
described in such paragraphs, and the royalty shall be
payable quarterly within thirty (30) days of the end of each
quarter on the basis of crude oil production or natural gas
sales which occur in each such quarter. Payment shall be
accompanied by a certificate from the Contractor setting
forth in detail the basis for computation of the royalty. Such
certificate shall be in a form acceptable to the Government.

If the Government elects to take the Royalty with respect to
Crude Oil, or any part thereof, in kind, it shall notify the
Contractor in accordance with the provisions of paragraph
11.2.

ARTICLE IX
In each calendar year, after discharging its obligation for the
royalty payment due to the Government pursuant to Article

VIII, the Contractor shall be entitled to recover all petroleum
operations expenditures incurred hereunder, out of one

18
USCapital Energy Belize, Ltd., PSA
January 22, 2001

Sharing hundred percent (100%) of the petroleum produced and
saved in such calendar year and not used in petroleum
operations by retaining and disposing of that amount of
petroleum equal in value to the unrecovered petroleum
operations expenditures for that calendar year plus all
unrecovered petroleum operations expenditures from prior
calendar years. All such petroleum operations expenditures
shall be recovered without a ceiling in the manner, to the
extent provided for, in the Income Tax (Amendment) Act
(No. 9 of 1991) as amended (No. 7 of 1999). For the
purpose of determining the value of the quantity of
petroleum to which the Contractor is entitled in each
calendar year pursuant to this paragraph 9.1, the provisions
of Article X shall be applied.

9.2 The remaining quantity of petroleum produced and saved in
a given calendar year and not used in petroleum operations,
after deduction of the value of the royalty payments made in
such calendar year and after recovery by the Contractor of
petroleum operations expenditures pursuant to paragraph
9.1, ("Net Petroleum’) shall be taken and disposed of
separately by the Government and the Contractor in each
calendar year in the following proportions:

Government's Share —_ Contractor's Share Percent

Percent (%) (%)
Daily Average Production
First 50,000 barrels 5% 95%
Next 50,000 barrels 10% 90%
Next 50,000 barrels 15% 85%
Next 50,000 barrels 20% 80%
Any volume over first 25% 75%
150,000 barrels
ARTICLE X
Valuation and 10.1 Crude oil sold to third parties shall be valued at the net
Measurement of realized price at the delivery point, well-head or point of
etroleum collection in Belize received by the Contractor for such
crude oil.
10.2 Crude oil sold to other than third parties shall be valued as
follows:

10.2.1 By using the weighted average unit price received by the
Contractor from sales to third parties at the delivery point,
net of any commissions and brokerages paid in relation to
such third party sales, during the ninety (90) days preceding
such sale, adjusted as necessary for quality, grade and
gravity, and taking into consideration any special
circumstances with respect to such sales, unless less than
fifty percent (50%), by volume, of crude oil sales during such

19
10.2.2

10.3

10.4

10.5

10.6

10.7

10.8

USCapital Energy Belize, Ltd., PSA
January 22, 2001

period are made to third parties, in which case crude oil sold
to other than third parties shall be valued in accordance with
paragraph 10.2.2.

If no third party sales have been made during such period of
time, then (a) on the basis used to value other crude oil from
Belize of similar quality, grade and gravity (or, if not similar,
adjusted as necessary for quality, grade and gravity) and
taking into consideration any special circumstances with
respect to sales of such crude oil, or (b) if there is no other
crude oil from Belize, on the basis used to value crude oil
from other sources in the Caribbean, Central America,
Colombia and Venezuela as posted in Platt’s Oil Gram for
Caribbean / Central American Crudes of similar quality,
grade and gravity and taking into consideration any special
circumstances with respect to sales of such similar crude oil.

Natural gas shall be valued in accordance with the
provisions of paragraph 14.4.

Third party sales referred to in this Article shall mean sales
other than barter sales made by the Contractor to
purchasers who are not affiliated companies of the
Contractor in arms iength transactions and with whom (at
the time the same is made) the Contractor has no
contractual interest involving directly or indirectly any joint
interest.

Commissions or brokerages incurred in connection with
sales to third parties, if any, shall not exceed the customary
and prevailing rate.

In the event that petroleum operations involve the
segregation of crude oils of different quality, grade or gravity,
and if the parties do not otherwise mutually agree, any and
all provisions of this Agreement concerning valuation of
crude oil shall separately apply to each segregated crude oil.
However, in electing to take crude oil for internal
consumption pursuant to paragraph 11.7 and to take royalty
in kind pursuant to paragraph 11.2, the Government shall
have the right to receive, at its own expense and risk, crude
oil of the quality, grade and gravity of its choice.

The Contractor shall supply, operate and maintain
equipment for measuring the volume and quality of the
petroleum produced and saved hereunder, including gravity,
density, temperature and pressure measuring devices and
any other devices that may be required. All measurement
equipment and devices shall, prior to their installation or
usage, be approved by the Inspector of Petroleum. Such
equipment and devices shall at all reasonable times be
available for inspection and testing by the Inspector of
Petroleum or other authorized representatives. Any such
inspection or testing shall not interfere with the normal
operation of the facilities involved. The equipment and
devices used or installed pursuant to this paragraph shall
not be replaced or altered without the prior approval of the
Government.

The Contractor shall undertake to measure the volume and
quality of the petroleum produced and saved hereunder,

20

10.9

10.10

Marketing, Royalty 11.1
In Kind and

Domestic

Requirements
11.2
11.3
11.4

USCapital Energy Belize, Ltd., PSA
January 22, 2001

consistent with generally accepted practices in the
international petroleum industry, with the frequency and
according to procedures which shall be approved by the
Government.

The Contractor shall give the Inspector of Petroleum at least
twenty four (24) hours notice of its intention to conduct
measuring operations and the Inspector shall have the right
to be present at and supervise, either directly or through
authorized representatives, such operations.

If it is determined, following an inspection or test carried out
by the Government or its representatives, that the
equipment, devices or procedures used for measurement
are inaccurate and exceed the permissible tolerances which
shall be established by agreement between the Government
and the Contractor, and such determination is verified by an
independent surveyor acceptable to both parties, such
inaccuracy shall be deemed to have existed for one-half of
the period since the last previous such inspection or test,
unless it is proved that such inaccuracy has been in
existence for a longer or shorter period. Appropriate
adjustments covering such period shall be made within thirty
(30) days from the date of such determination.

ARTICLE XI

The Contractor shall be obligated to market all crude oil
produced and saved from the contract area, subject to the
provisions hereinafter set forth.

If the Government elects to take the royalty payment on
crude oil in kind, it shall so notify the Contractor in writing not
less than sixty (60) days prior to the commencement of each
six month semester of each calendar year specifying the
quantity, and designating the grade and quality that it elects
to take in kind, based upon estimates, including those
contained in the forecast statement furnished pursuant to
paragraph 6.3.2. Final adjustments shall be made within
ninety (90) days of the end of each calendar year on the
basis of actual quantities.

Such notice shall be effective for the ensuing six month
semester of that calendar year. Failure to give such notice
shall be conclusively deemed to indicate the election by the
Government not to take in kind.

Any sale by the Contractor of any part of the Government's
share of crude oil production shall not be for a term expiring
more than six (6) months after the date of execution of the
sales contract without the Government's written consent. If
the Government so consents, the Government shall not
exercise its rights to receive crude oil in kind pursuant to
paragraph 11.2.

Any sale by the Contractor of any part of its share of the
crude oil produced and saved from the contract area shall
not be for a term expiring more than twelve (12) months
after the date of execution of the sales contract without the
Government's written consent. The Government shall not
exercise its rights under paragraph 11.7 to require the

21
11.8

USCapital Energy Belize. Ltd., PSA
January 22, 2001

Contractor to satisfy the internal consumption requirements
of Belize from crude oil which is subject to such contract

Crude oil which the Government has elected to take in kind
shall be delivered by the Contractor, free of cost to the
Government, at regularly spaced intervals at the delivery
point or to the Government's storage facilities in the field, or
both, at the option of the Government. The Government
shall provide at such delivery points, at its sole risk and
expense, all storage, transportation and other facilities
necessary to receive such crude oil, provided, however, that
if the Government requests, the Contractor shall provide
adequate storage facilities at such places, free of charge, at
the risk of the Government, for a quantity of the
Government's crude oil not exceeding one hundred
thousand (100,000) barrels for each field. If such storage is
provided, and the Government has no need for such storage
capacity, Contractor has the right to use such storage
capacity for its own use

If the Government elects to meet all or part of the
requirements of the domestic market of Belize from crude oil
production in Belize. it shall use its share of production from
all crude oil production in Belize to do so. If in any year there
is domestic demand in excess of the Government's share of
such production, the Government may require the
Contractor to seli crude oil in Belize on a pro rata basis with
other producers in Belize on a pro rata basis with other
producers in Belize, according to the quantity of crude oil
production of each producer in each year. The Government
shall give the Contractor at least three (3) months notice in
advance of such requirement and the term of supply will be
on an annual basis. The price for such sales shall be the
price as calculated pursuant to paragraph 10.2 above.

If the Government elects to exercise its rights under
paragraph 11.6. it shall notify the Contractor in accordance
with the provisions of paragraph 11.2 relating to the
Government's election to take royalty payment in kind. The
amounts to be taken shall be based upon estimates,
including those contained in the forecast statement
furnished pursuant to paragraph 6.3.2, and fina! adiustrnents
shall be made within ninety (90) days of the end of each
calendar year on the basis of actual quantities.

Not less than twelve (12) months prior to initial commercial
production in any field, the Contractor shall submit to the
Government for approval, proposed procedures and related
operating regulations and financial terms covering the
scheduling, storage and lifting of crude oil from such field.
The procedures, regulations and terms shall be in
accordance with accepted standards and practices in the
international petroleum industry and comprehend the
subjects necessary to efficient and equitable operations
including, but not limited fo: rights of parties, notification
time, maximum and minimum quantities: duration of storage,
scheduling, conservation, spillage, liabilities of the parties,
and penalties for over and under lifting, safety and
emergency procedures.

22
Payment
Procedure

Surface Rental
and Administration
Fee

Natural Gas

12.1

12.2

12.3

12.4

13.1

14.1

14.2

USCapital Energy Belize, Ltd., PSA
January 22, 2001

ARTICLE XIil

All payments due to the Government hereunder shall be
made in United States dollars at a bank to be designated by
the Government, or at the Contractor's election, such other
currency as is acceptable to the Government.

All payments due to the Contractor hereunder shall be made
in United States dollars at a bank to be designated by the
Contractor, or, at the Government's election, such other
currency as is acceptable to the Contractor.

Except as otherwise expressly provided herein, all payments
tequired to be made pursuant to this Agreement shall be
made within thirty (30) days following the end of the
calendar month in which the obligation to make such
payment occurs.

If any payment is not made when due, such unpaid amount
shall bear interest from and after the due date at an interest
rate compounded annually at two percent (2%) greater than
the London Interbank Offer Rate (LIBOR).

ARTICLE XiIll

The Contractor shall be liable for payment of such fees and
surface rentals as are stipulated in the Petroleum
Regulations 1992. The fees payable for each year shall be
paid in advance and in accordance with paragraph 12.3.
The fees for the first year shall be paid within thirty (30) days
with reference to the effective date of this Agreement.

ARTICLE XIV

The Contractor shall have the right to use associated natural
gas for petroleum operations, including reinjection for
pressure maintenance in the field or adjacent fields of the
Contractor. Associated natural gas which is, in the opinion of
both the Contractor and the Government, not economical,
shall be returned to the subsurface structure, or may be
flared with the consent of the Government. In the event that
the Contractor chooses to process and sell associated
natural gas, the Contractor shall notify the Government of
the same and upon such notification, the Government and
the Contractor shall, as soon as practicable thereafter, meet
together with a view to reaching an agreement on the
production, processing and sale of such gas. In the event
the Contractor chooses not to process and sell associated
natural gas, the Government may elect to off-take at the
outlet flange of the gas-oil separator and use such
associated natural gas which is not required for petroleum
operations. There shall be no charge to the Government for
such associated natural gas, provided that the cost to gather
such associated natural gas in the field at the point of being
flared and to process and utilize it shall be for the account of
the Government.

Where non-associated natural gas is discovered in the
contract area and the Contractor has, pursuant to paragraph
6.2 informed the Government that the discovery is of
potential commercial interest, the Government and the

23
Taxes

14.3

14.4

14.4.1

14.4.2

14.4.3

15.1

15.2

15.3

USCapital Energy Belize, Ltd., PSA
January 22, 2001

Contractor will, on completion of the appraisal programme
relating to such discovery, or sooner if so agreed, meet
together with a view to reaching an agreement on the
development, production, processing, utilization, disposition
or sale of such gas.

In the event that the development, production, processing,
utilization, disposition or sale of natural gas from the contract
area is determined by the parties to be economically feasible
in accordance with this Article (XIV), the costs of
development and production of the same from the reservoir
to the delivery point, and the revenue derived therefrom,
shall, unless otherwise agreed pursuant to paragraphs 14.1
and 14.2, be included in petroleum operations expenditures
and gross revenues, respectively, for all purposes of this
Agreement, subject to the accounting procedure outlined in
the Bulletin of the Income Tax Commissioner (Annex 1).

The price to be paid for natural gas, or the value to be
attributed thereto shall -

for sales to third parties, be equal to the net realized price
obtained by the Contractor for such Natural Gas at the
delivery point;

for sales other than to third parties, be determined by
agreement between the Government and the Contractor,
provided, however, that such price or value shall reflect the
following: (i) the quality and quantity of the natural gas (ii)
the price at which sales of natural gas from other sources in
Belize, if any, are then being made, (iii) the price at which
sales, if any, of natural gas imported into Belize are being
made, (iv) the purpose for which the natural gas is to be
used, and (v) the international market price of competing or
alternative fuels or feedstocks.

Third party sales shall mean sales as described in
paragraph 10.4

ARTICLE XV

The Contractor and his contractors and subcontractors shall
be obligated to pay income tax for the applicable calendar
year upon net taxable income derived from petroleum
operations pursuant to the Income Tax Act.

In each calendar year, the Contractor's income tax shall be
payable to the Government in installments on the last day of
each quarter on the basis of the estimate, and quarterly
updates thereto, provided to the Government. The estimated
unpaid liability for income tax for each calendar year as of
the current estimate or quarterly update shall be payable
equally over the remaining quarterly installments for such
calendar year. Adjusting payments or refunds, as the case
may be, shall be made within ninety (90) days of the end of
the calendar year based upon the detailed accounts
submitted for such calendar year pursuant to paragraph 26.2
as approved by the Government.

(a) The Contractor shall within ninety (90) days of the end of
each calendar year, notify the Government of any and all

24
Exemptions from
Custom Duties

15.4

15.5

16.1

16.2

16.3

USCapital Energy Belize, Ltd., PSA
January 22, 2001

amounts paid to its contractors with respect to operations
carried out by them in Belize and in turn shall notify its
contractors that they must similarly advise the Government
within ninety (90) days after the end of each calendar year of
any and all amounts paid to their sub-contractors with
respect to operations carried out by them in Belize.

(b) The Contractor shall also advise each of its contractors,
and shall require such contractors to likewise notify their
subcontractors that for every six (6) months such contractors
and subcontractors shall furnish to the Government a list of
all their Belizean and expatriate personnel, along with the
remuneration received by each of such personnel, and that
they shall be required, prior to leaving Belize to establish to
the satisfaction of the Government that the necessary
income taxes have been paid.

The Contractor and his contractors and subcontractors and
their respective personnel shall be obligated to pay such
reasonable transfer taxes and stamp taxes as may be in
effect from time to time at the rates which are generally
applicable to all persons or entities in Belize.

Except as may be otherwise agreed on in writing between
the Government and the Contractor, all transactions giving
rise to revenues, costs or expenses which will be credited or
charged to the books, accounts, records and reports
prepared, maintained or submitted hereunder shall be
conducted at arm’s length or on such a basis as will assure
that all such revenues, costs or expenses will not be higher
or lower, as the case may be, than would result from a
transaction conducted at arm’s length on a competitive basis
with third parties.

ARTICLE XVI

The Contractor and his non-Belizean contractors and
subcontractors engaged in conducting petroleum operations
under this Agreement shall be permitted to import upon
application to and approval by the Minister of Finance for
exemptions from customs duties with respect to the
importation of, machinery, equipment, spare parts,
materials, supplies, consumable items, moveable property,
and any other items or articles connected with petroleum
operations, subject to the provisions of paragraph 16.2.

The exemptions provided in paragraph 16.1 shall not apply
to any imported item when, in the reasonable opinion of the
Government, items of the same, or substantially the same,
kind and quality are manufactured locally and are available
for purchase and timely delivery at the Contractor's
operating base in Belize at a price equal to the cost of the
imported item(s).

The Government reserves the right to inspect during normal
business hours the records, documentation or the physical
item or items for which an exemption is or has been
provided under paragraph 16.1 to determine that such item
or items are being or have been imported solely for the
purpose for which the exemption was granted.

25
Change and
Currency Controls

16.4

16.5

16.6

16.7

16.8

17.1

U: P
SCapitat Energy Belize, Ltd., PSA
January 22, 2001

items at the time of sale, Value of such item or

&xport duties, taxes or imposts.

which are pa’
« able as a re, .
or items under consideration. of the importation of the item

The Contractor Shall be exempted from ar Y duty, fee or any
,

hereunder,

The Contractor
shall i a
petroleum produced f Not, directly or indirectly, export any
person which the on the contract area to any country or
‘overnment has by fa .
Pronouncement declared to be hostile or unfriendly, "offical

ARTIGLE XVII

The Contractor shall be subject to the applicable exchange
control legislation and regulations in effect from time to time

in Belize, provided, however, that:

(i) the Contractor shall be permitted to freely dispose of any
crude oil produced after satisfying its obligations of payment
of taxes, bonuses, royalties and other fees to the
Government and with the prior approval of the Central Bank
of Belize to receive and hold the proceeds from the sale of
any petroleum, crude oil, natural gas and casinghead
petroleum spirit produced therefrom in its offshore banking
account;

(ii) the Contractor shall be permitted to remit any profits,
dividends, capital, or sums owed in repayment of loans
including sums owed to affiliates, which are not required for
conducting the petroleum operations, to their home office or
nonresident shareholder free of any charges, taxes, imposts

or other duties;

(iii) the Contractor shall have the right to establish and
maintain local bank accounts which may be denominated in
Belize dollars or, subject to the prevailing conditions of the
Central Bank of Belize in US dollars which may be utilized
as necessary for payment of Contractor's obligations in

Belize;

26
Title to Equipment

Government
Participation

Training and
Employment

18.1

19.1

19.2

19.3

20.1

USCapital Energy Belize, Ltd., PSA
January 22, 2001

(iv) no restriction shall be placed on the importation by the
Contractor of funds necessary for carrying out the petroleum
operations stipulated in this Agreement;

(v) the Contractor shall have the right to pay directly outside
of Belize from its offices abroad for purchases or services for
petroleum operations hereunder, provided, however, that no
such payments shall be made to residents of Belize or to
firms using Belize as their main base of operations (whether
natural or juridical) contrary to the Laws of Belize.

ARTICLE XVIII

All equipment and assets which are fixed installations and
are not exported by the Contractor under paragraph 16.6
shall become the property of the Government without cost
as soon as this Agreement is terminated.

ARTICLE XIX

The Government shall have the option to acquire for itself or
for its designee an undivided and unencumbered working
interest of up to ten percent (10%) of the total interest of the
Contractor in this Agreement and in return therefor shali
furnish its participating interest share of the funds as
provided in paragraphs 19.3.

Within ninety (90) days following the date of declaration of
commercial discovery for any field, the Government, by
written notice to the Contractor, may exercise its option to
participate in this Agreement. If the Government exercises
its option to participate, (a) it shall promptly reimburse the
Contractor an amount equal to ten percent (10%) of all
exploration expenditures incurred prior to the date of
declaration of commercial discovery for such field and (b)
the Contractor (or each corporation, individual or entity
comprising the Contractor at that time pro rata) shall assign
and transfer to the Government or its designee the
percentage interest that the Government has opted to
acquire. The Government or its designee shall assume all
rights and obligations of the Contractor pro rata with its
participating interest, in connection with this Agreement.

The Government may, upon giving the Contractor
reasonable written notice, require the Contractor to lend the
Government up to fifty percent (50%) of the funds required
to pay the Government's pro-rata share of expenditure. The
loan shall bear interest at LIBOR plus three percent (LIBOR
plus 3%), calculated on an annual basis, and the term of the
loan shall be no longer than ten (10) years.

ARTICLE XX

The Contractor agrees to train and employ qualified
nationals of Belize in its petroleum operations and, after
initial commercial production, will undertake the schooling
and training of nationals of Belize for staff positions,
including administrative and executive management
positions. The Contractor will require his contractors and
subcontractors to do the same. The Contractor undertakes
to gradually replace its expatriate staff with qualified
nationals of Belize as they become available. An annual

27
Purchases in
Belize

Unitization

20.2

20.3

21.1

21.2

22.1

USCapital Energy Belize, Ltd., PSA
January 22, 2001

programme for training and phasing in of nationals of Belize
shall be established by the Contractor and shall be
submitted for approval to the Government. Such programme
shall be included in the annual work programmes submitted
by the Contractor pursuant to paragraph 5.4. Within thirty
(30) days of the end of each calendar year, the Contractor
shall submit a written report to the Government describing
the number of personnel employed, their nationality, their
positions and the status of training programmes for nationals
of Belize.

The Contractor shall also be required to establish a
programme, satisfactory to the Government, to train
personne! of the Government to undertake skilled and
technical jobs in petroleum operations for the Government.
Such programme shall also include provisions for involving
representatives of the Government in preparation of the
annual work programme and work programme budgets as
required by paragraph 5.4 (d).

The Contractor shall be responsible for on-the-job training of
Belizean nationals during the exploration and development
periods pursuant to paragraphs 20.1 and 20.2. Commencing
with the first contract year following initial commercial
production in the first field, the Contractor shall undertake
responsibility of training Belizean nationals at a cost not to
exceed $25,000 US$ per each calendar year in accordance
with paragraphs 20.1.

ARTICLE XXI

In procurement, the Contractor shall give preference to
goods which are produced or available in Belize and
services which are rendered by nationals of Belize and
companies of Belize, provided such goods and services are
offered on terms equal to or better than imported goods and
services with regard to quality, price and availability at the
time and in the quantities required.

Locally produced or available equipment, materials and
supplies shall be deemed equal in price to imported items if
the local cost of such locally produced or available items at
the Contractor's operating base in Belize is not more than
ten percent (10%) higher than the cost of such imported
items before customs duties but after transportation and
insurance costs have been added.

ARTICLE XXII

If a field is designated within the contract area and such field
extends beyond the contract area to other areas of Belize
over which other parties have the right to conduct
exploration, development and production operations the
Government may require that the development of the field
and the production of petroleum therefrom be carried out in
collaboration with the other contractors consistent with
accepted practices in the international petroleum industry.
The same rule shall be applicable if deposits of petroleum
within the contract area, although not equivalent to a
commercial discovery if developed alone, would be deemed
to be a commercial discovery if developed with those parts

28
22.2

22.3

USCapital Energy Belize, Ltd., PSA
January 22, 2001

of the deposits which extend to areas controlled by other
contractors.

If the Government so requests, the Contractor shall
collaborate with other contractors in preparing a collective
proposal for common development and production of the
deposits of petroleum for approval by the Government.

If the proposal for common development and production has
not been presented within ninety (90) days of the request
described in paragraph 22.2, or if the Government does not
approve such proposal, the Government may prepare or
cause to be prepared, for the account of the Contractor and
the other contractors involved, a reasonable plan for
common development and production. If the Government
i L
Arbitration

23.2

24.1

24.2

24.3

24.4

24.5

USCapital Energy Belize, Ltd., PSA
January 22, 2001

contractor's account.

The Contractor shall undertake relevant environmental
studies to identify any and all source(s) of potential pollution
which may cause harm and damage to the environment
prior to the commencement of any drillings operations in
Belize. Upon execution of this Agreement the Contractor
shall pay a one time fee of $2,000 US$ to be contributed to
a research fund to undertake research for the protection of
manatees and any other endangered species which may be
found in the contract area. Contractor may elect to make
additional contributions at its sole discretion.

ARTICLE XXIV

\f any time during the continuance of this contract or any
renewal thereof or after the termination thereof any question,
disagreement or dispute shall arise regarding this contract or
any matter or thing connected therewith or the breach
thereof or the powers, duties, or liabilities of the parties
thereunder, the parties shall first attempt to amicably solve
the question, disagreement or dispute between themselves
by consulting and negotiating with each other in good faith.
lf the Government and the Contractor are not able to
amicably resolve their differences within a period of forty-five
(45) days after such difference arises, then the dispute or
differences shall be finally settled by arbitration in
accordance with the Arbitration Rules of the United Nations
Commission on International Trade Law (hereinafter referred
to as UNCITRAL Arbitration Rules).

The number of arbitrators shall be three. The Government
shall appoint one and the Contractor shall appoint one. The
two arbitrators thus appointed shall choose the third
arbitrator who will act as the Presiding Arbitrator. If the two
arbitrators cannot come to an agreement on the designation
of the third, the third arbitrator shall be designated in
accordance with the UNCITRAL Arbitration Rules.

The place of arbitration shall be Belmopan, Belize if at the
time of such arbitration, Belize is recognized as a member
state of the 1958 Convention on the Recognition and
Enforcement of Foreign Arbitral Awards (“New York
Convention”). If Belize is not a member state of the New
York Convention at that time, the place of arbitration shall be
Mexico City, Mexico.

The language to be used in the arbitration proceeding shall
be English.

The arbitral tribunal shall decide all questions presented on
the basis of:

(a) the laws and regulations of Belize applicable to this
Agreement and other relevant laws, both national and
international;

(b) the provisions of the Agreement, and

(c) trade usages and customs of the international petroleum
industry.

30
Termination

24.6

25.1

25.2

25.3

25.4

25.5

25.6

25.7

USCapital Energy Belize, Ltd., PSA
January 22, 2001

Arbitral awards shall be final and binding upon the parties
from the date they are made and judgment upon the award
may be entered in any court having jurisdiction.

ARTICLE XXV

The Government shall have the right to terminate this
Agreement upon giving thirty (30) days written notice of its
intention to do so if the Contractor (a) fails to make any
monetary payment required by law or under this Agreement
for a period of thirty (30) days after the due date for such
payment, (b) fails to comply with any other material
obligation that he has assumed under this Agreement, or (c)
fails to comply with the Petroleum Act (No. 8 of 1991) and
any applicable lawful acts, regulations, orders or instructions
issued by the Government or any department or agency of
the Government.

If the circumstance or circumstances that result in
termination under paragraph 25.1(a), (b) or (c) are remedied
by the Contractor within the thirty (30) days period following
the notice of termination as aforesaid, such termination shall
not become effective.

If the circumstance or circumstances that would otherwise
result in termination under paragraph 25.1 (b) or (c) are the
result of force majeure, then termination shall not take place
so long as such force majeure continue and for such period
thereafter as is reasonable.

The termination of this Agreement for whatever reason shall
be without prejudice to the obligations incurred and not
discharged by the Contractor prior to the date of termination.

In the event of termination pursuant to paragraph 25.1 or
25.7, the Government may require the Contractor, where
reasonable, for a period not to exceed one hundred eighty
(180) days, to continue, for the account of the Government
at the Government's sole risk and expense, crude oil or
natural gas production activities until the right to continue
such production has been transferred to another entity.

Within ninety (90) days after the termination of this
Agreement pursuant to paragraph 25.1 or paragraph 25.7,
unless the Minister has granted an extension of this period,
the Contractor shall complete any reasonably necessary
action as directed by the Government to avoid
environmental damage or a hazard to human life or third
party property.

In the event the Government fails to perform its obligations
under this Agreement, the Contractor may, upon giving the
Government ninety (90) days prior written notice, terminate
this Agreement provided the Government has not complied
with such obligations within the ninety (90) day notification
period. Additionally, Contractor shall have the right to
terminate this Agreement totally, or partially, (a) with respect
to any part of the contract area other than a field then
producing, or that prior thereto had produced, crude oil or
natural gas upon giving thirty (30) days written notice of its
intention to do so, and (b) with respect to any field then

31
Books, Accounts 26.1
and Audits,

Records, Reports

and Inspections

26.2

26.3

26.4

USCapital Energy Belize, Ltd., PSA
January 22, 2001

producing, or that prior thereto had produced crude oil or
natural gas upon giving ninety (90) days written notice of its
intention to do so. Upon termination, the provisions of
paragraphs 4.7 and 4.8 shall apply.

ARTICLE XXVI

The Contractor shall be responsible for keeping complete
accounts, books and records reflecting all petroleum
operations expenditures and gross revenues consistent with
generally accepted procedures and standards in the
international petroleum industry and in accordance with the
accounting procedure outlined in the Bulletin of the Income
Tax Commissioner (Annex 1).

Within ninety (90) days after the expiration of each calendar
year, the Contractor shall submit to the Government detailed
accounts showing all petroleum operations expenditures
and all gross revenues during the past calendar year. Before
submission to the Government, the accounts shall be
audited by an independent chartered accountant or certified
public accountant acceptable to both parties, at the expense
of the Contractor. It is understood that the Government
retains the authority to review and audit the Contractor's
accounts, books and records with respect to petroleum
operations conducted hereunder either directly or through
an independent accountant designated by the Government.

The Government and its duly authorized representatives
shall have full and complete access to the contract area at
all reasonable times with a right to observe petroleum
operations and shall have the right to inspect all assets,
records, books, accounts and data kept by the Contractor
relating to petroleum operations and this Agreement. In so
doing, the Government and its representatives shall not
unduly interfere with the Contractor's petroleum operations.
However, the Government and its representatives may
make a reasonable number of surveys, drawings, tests and
copies for the purpose of implementing this Agreement. In
doing so, the Government and its representatives shall be
entitled to make reasonable use of the equipment and
instruments of the Contractor provided that no damage to
the equipment or instruments or impediment to the
petroleum operations hereunder shall result from such use.
The Government shall indemnify and reimburse the
Contractor for any loss or damage which may in fact result
from any such use of equipment and instruments, provided
that such loss or damage is reported to the Government
within twenty-four (24) hours from the time of such
inspection. The Government and its representatives shall
be given reasonable assistance by the Contractor for such
functions, and the Contractor shall afford to the Government
and its representatives all facilities and privileges afforded to
its own personnel in the field.

The Contractor shall prepare and maintain accurate and
current records of its activities in the contract area
hereunder. The Contractor shall furnish the Government in
conformity with the applicable regulations, and as the
Government may reasonably require, information, reports
and data concerning its activities and operations under this

32
26.5

26.6

26.7

26.8

USCapital Energy Belize, Ltd., PSA
January 22, 2001

Agreement.

The Contractor shall save and keep for the duration of this
Agreement ali unused cores and samples taken from the
wells drilled, which shall be forwarded to the Inspector of
Petroleum or his authorized representatives at such time
and in the manner directed by the Government. All cores
and samples acquired by the Contractor shall be available
for inspection by the Inspector of Petroleum or his
authorized representatives at all reasonable times. Unless
previously forwarded to the Government pursuant to
instructions given under this paragraph, the Contractor shall
forward to the Government all remaining cores and samples
upon the expiration or termination of this Agreement.

Unless otherwise agreed to by the Government, in the case
of exporting any rock or petroleum samples from Belize for
the purpose of testing and analysis, samples equivalent in
size and quantity shall, before such exportation, be
delivered to the Inspector of Petroleum.

Originals of records and other data can be exported only
with the permission of the Government, provided, however,
that magnetic tapes and any other data which must be
processed or analyzed outside Belize may be exported if a
comparable record is maintained in Belize and provided that
such exported records and data shall be repatriated to
Belize.

The Contractor shall provide to the Inspector of Petroleum in
appropriate form all original data resulting from petroleum
operations, including, but not limited to, geological,
geophysical, petrophysical engineering, well logs, production
data and completion status reports and any other data which
the Contractor may compile during the term hereof including
all reports, analyses, interpretations, maps and evaluations
thereof prepared by the Contractor and any contractors,
subcontractors or consultants to the Contractor or by
affiliated companies, and cuttings of all samples that have
been obtained or compiled during the term hereof (“data”).
The Government shall have title to all such data. Such data
shall not be disclosed to third parties by the Government
prior to relinquishment of the area to which they relate, or
prior to the end of the exploration period if such area is not
sooner relinquished, provided, however, that the
Government may make copies available to professional
consultants, legal counsel, accountants, underwriters,
lenders and such Government entities as may need to be
made aware thereof or have the right to require disclosure.
In any event, the Contractor may retain copies of all such
data. The Contractor shall not disclose such data to any
third parties without the Government's prior written consent,
provided, however, that the Contractor may make copies
available to professional consultants, legal counsel,
accountants, underwriters, lenders, affiliated companies and
contractors and subcontractors of the Contractor and such
government entities as may need to be made aware thereof
or have the right to require disclosure. Any data which are
disclosed by the Government or the Contractor to third
parties pursuant to this paragraph (26.8) shall be disclosed

33
Insurance and
indemnification

27.1

27.2

USCapital Energy Belize, Ltd., PSA
January 22, 2001

on terms which ensure that such data are treated as
confidential by the recipient. To the extent that there is any
inconsistency between the provisions of this paragraph
(26.8) and the provisions of Article XXXIlI, the provisions of
this paragraph (26.8) shall govern.

ARTICLE XXVII

The Contractor shall maintain in force a third party liability
insurance policy covering the activities of himself, his
contractors and subcontractors and the employees of all
such parties. Such insurance policy shall include the
Government as an additional insured, shall waive
subrogation against the Government, and shall provide that
it may not be canceled except upon thirty (30) days prior
written notice to the Government. A certificate evidencing
such insurance policy shall be furnished to the Government
within ninety (90) days of the effective date or thirty (30)
days before commencement of seismic operations
whichever is later. The contractor shall procure at his own
expense and maintain in full force at all times, where
applicable and available in the insurance market, the
following:

1. Workmen’s Compensation insurance in full compliance
with the laws of the applicable country and state of hire.

2. Employer's liability Insurance.

3. Commercial General Liability Insurance with Bodily Injury
(other than automobile)

4. Pollution Liability: Sudden and accidental pollution
liability on a claims made basis.

5. Umbrella Liability or Excess Insurance: Excess liability
insurance pursuant to an “umbrella” policy covering claims in
excess of the underlying insurance as set forth in (3) above.

6. Automobile Liability: Coverage with Bodily Insurance and
Property Damage with combined Single Limit per
Occurrence.

7. Energy Exploration and Development Policy: Blowout
insurance covering cost of well control, redrilling and
pollution liability.

Such insurance will be purchased with limits that are
mutually agreed to within acceptable industry standards.

The Contractor shall indemnify, defend and hold the
Government harmless against claims, losses and damages,
without limitation, claims for loss or damage to property or
injury or death to persons caused by or resulting from only
petroleum operations conducted by or on behalf of the
contractor, provided that the contractor shall not be held
responsible to the Government under this paragraph (27.2)
for any loss, claim, damage or injury caused by or resulting
from any negligent action of personnel of the Government.

The Contractor shall contribute zero point one percent

34
Assignment

Law of the
Agreement

Force Majeure

28.1

28.2

28.3

29.1

30.1

USCapital Energy Belize, Ltd., PSA
January 22, 2001

(0.1%) of the value of the annual gross production of crude
oil and/or natural gas produced and saved in each calendar
year and not used or consumed in petroleum operations to a
Common Fund to be held in trust by the Government and
managed for the sole purpose of indemnification against any
or all environmental damages caused during the petroleum
operations.

Nothing contained in paragraph (27.3) above shail be
construed to relieve the contractor of his obligations of
indemnification as set out in this Agreement.

ARTICLE XXVIII

The Contractor may assign, transfer, convey or otherwise
dispose of any part or all of its rights or interest under this
Agreement with the prior written consent of the Government,
which consent shail not be unreasonably withheld. If the
Government gives its consent to said assignment or
transfer, such assignment or transfer will be granted free of
any charge to Contractor or Contractor's assignee or
transferee.

Notwithstanding the provisions of paragraph 28.1, the
Contractor assigns to any affiliated company, the Contractor
shall remain fully liable for the performance of this
Agreement and shall be fully liable for the performance of
any such assignee.

In the case of an assignment to any non-affiliated company,
insurance company, or governmental insurance provider,
the Contractor shall provide to the Government an
unconditional undertaking by the assignee to assume all
obligations of the Contractor under this Agreement.
Notwithstanding such undertaking, the Contractor shall
remain jointly and severally liable with the assignee for
performance of the obligations of the Contractor unless the
Contractor assigns his entire interest under this Agreement.

ARTICLE XXIX

This Agreement shall be construed under, governed by and
interpreted in accordance with the laws of Belize and such
principles of international law as may be applicable.

ARTICLE XXX

Except as otherwise provided in this Article, each party shall
be excused from complying with the terms of this
Agreement, except for the payment of monies due at the
commencement of the force majeure, if such compliance is
prevented by strikes, wars (declared or undeclared), acts of
God, governmental intervention not otherwise addressed in
this Agreement, third-party intervention, or by any act or
cause that is reasonably beyond the control of such party,
such causes being herein called “force majeure”. In the
event that either party hereto is rendered unable, wholly or
in part, by any of these causes to carry out its obligations
under this Agreement, such party shall give notice and
details of force majeure in writing to the other party within
thirty (30) days after the party giving notice of such force

35
Entire Agreement
and Amendments

Waiver

Confidentiality

31.1

32.1

32.2

33.1

33.2

USCapital Energy Belize, Ltd., PSA
January 22, 2001

majeure is aware of its occurrence. In such cases, the
obligations of the party giving the notice shall be suspended
during the continuance of any inability so caused. The
Government and Contractor will do all that is reasonable
within their power to remove such cause.

ARTICLE XXXI

This Agreement embodies the entire Agreement and
understanding between the Contractor and the Government
telative to the subject matter hereof, and supersedes and
replaces any provisions on the same subject in any other
agreement between the parties, whether written or oral, prior
to the date of this Agreement. This Agreement may not be
amended, modified, varied or supplemented except by an
instrument in writing signed by the Contractor and the
Government.

ARTICLE XXxiIl

Performance of any condition or obligation to be performed
hereunder shall not be deemed to have been waived or
postponed except by an instrument in writing signed by the
party which is claimed to have granted such waiver or
postponement.

No waiver by any party of any one or more obligations or
defaults by any other party in the performance of this
Agreement shall operate or be construed as a waiver of any
other obligations or defaults whether of a like or of a different
character.

ARTICLE XXxill

This Agreement and any confidential information of any
party hereto which becomes known to the other party in
connection with the performance of this Agreement shall not
be published or disclosed to third parties without the former
party’s written consent, except as otherwise provided herein,
and provided however that such other party may
communicate confidential information to legal counsel,
accountants, other professional consultants, underwriters,
lenders, agents, contractors or shipping companies to the
extent necessary in connection with this Agreement, with the
obligation of the parties receiving such information to
maintain confidentiality, or to an agency of the Government
of the country of the Contractor having authority to require
such disclosure.

The term “confidential information’, as used herein shall
mean information identified as “confidential” by the party
originally in possession of it and disclosed to the other party,
excluding information previously known to the other party or
information which is publicly known (except through
disclosure of the other party in violation of this Article XXXII!)
or information that comes into the legitimate possession of
such other party.

The confidentiality obligations of this Article XXXIII shall
expire upon relinquishment of the area to which the

36
USCapital Energy Belize, Ltd., PSA
January 22, 2001

information relates.

ARTICLE XXXIV

37

USCapital Energy Belize, Ltd., PSA
January 22, 2001

IN WITNESS WHEREOF, the Government and the Contractor have hereunto set their
hands and seals the day and year first herein before written.

SIGNED, SEALED AND DELIVERED BY

THE abovenamed HONOURABLE un
JOHN BRICENO for and on behalf

of the GOVERNMENT IN BRICENO
of BELIZE

LAM cate

WITNESS

SIGNED, SEALED AND DELIVERED BY

BRIAN E. RICHTER, PRESIDENT > Livi Kem

FOR USCAPITAL ENERGY BELIZE, LTD. IAN E. RICHTER, PRESIDENT

.

in the presence of:
LCA, = —S
WITNESS H}

1, JOHN BRICENO of Belmopan, hereby acknowledge that I did sign, seal and deliver
the within-written document as my act and deed.

Acknowledged at BELMOPAN this 22" day of January, 2001.

Before me,

BE IT REMEMBERED, that on the 22 day of January, 2001 personally appeared
before me the within named and acknowledged before me that he/she did sign, seal
and deliver the within-written instrument as his act and deed and that the signature of
JOHN BRICENO is in his writing.

PERMANENT RETARY

38
USCapital Energy Belize, Ltd., PSA
January 22, 2001

|, EVADNE L. WADE MAKE OATH AND
SAY as follows:

1. | am subscribing witness to the execution of this agreement by BRIAN E.
RICHTER.
2. | was present and did see BRIAN E. RICHTER sign, seal, and deliver this

agreement as his act and deed.

3. The signature 7c is in the proper handwriting of
BRIAN E. RICHTER and the signature “ A Vande LL. (O.Ly "is my
own proper handwriting.

SWORN at BELMOPAN
THIS 228° DAY OF JANUARY, 2001

WITNESS
Before me,

Pl JANEN ‘CRETARY

BE IT REMEMBERED that on the 22™ day of January, 2001, personally appeared
before me the within-named EVADNE L. WADE and made oath that she was a
subscribing witness to the execution of this AGREEMENT by BRIAN E. RICHTER and

was present and did see BRIAN E. RIC sign, seal ani iver this agreement as
his act and deed and that the signature“ 4 ” and

“ Evade z£ -w ” are in their respective proper handwritings.

PI [ANENT S) ETARY

39
USCapital Energy Belize, Ltd., PSA
January 22, 2001

! hereby certify that | have count the within-written document and that it contains two
hundred and thirty-one (231) folios of seventy-two words each and twenty-seven (27)
words over and no more.

AS WITNESS my hand this 22" of January, 2001.

Lider Che

WITNESS

THIS DOCUMENT was prepared in the Geology & Petroleum Department for the
Inspector of Petroleum for and on behalf of the Government of Belize

Vel : O.
INSPECTOR OF PETROLEUM

40
Exhibit A to Production Sharing Agreement between USCapital Energy Belize, Ltd.
and the Government of Belize

Block 19 Coordinates

No. of Sub Sectors

P.G.7,8,LU,V,W.x,y
k,1,m,n,0,p,q,1,S,t,U,V,W,X,y
k,1,m,n,0,P,q,1,,.U,V,W,X,y
k,],™,p,q,7,U,V,W
de,1j,!,m,n,0,9,0,8,,V,W.xy
all

all

all

a,b,c,f,g,h

xy

all

all

all

a,b,c,d,f,g,h,i,k,,m,n,p,u

t partial,s,t,w partial,x,y
P.G.8,tU,V,W.xXy
P.G,I,S,1,U,V,W.X,¥
P.G.7,S,,U,V,W.%y
d,¢,i,j,0,0,P,9,7,5,4U,V,W,Xy
all

all
a,b,c,d,e,f,9,h,i,j,k,1,m,n,0,p,q,r,$,U,V,W,x
a

¢,d,e,h,i,,j,m,n,0,7,5,LW,x%y
all

all

all

all
a,b,c,d,e,f,g,h,i,j,k,I,m,p,q,u,v
a,b,f
¢,d,e,h,i,j,m,n,0,1,5,.W,x,y

all

all

all
a,b,c,d,e,f,9,h,i,j,k,1,m,n,0,p,q,r,5,U,V,W
abfig
b,c,d,e,9,h,i,j,|,m,n,0,q,1,5,L.V,W,%y
all

all

all

a,b,c,f,g,k,p
b,c,d,e,9,h,1j,m,n,0,q,1,8,LV,W,xy
all

all

a,b,f,9,k,|,p,q,u,V

a,b,c,d,e (all partial) Kay
a,b,c,d,e (all partial)
a,b,c,d,e (all partial) 5
a,b,c,de.(all partial)

iy

Sq. Km. Hectares

40

4000
Exhibit B to Production Sharing Agreement between USCapital Energy
Belize, Ltd. and the Government of Belize

7 Definitions of Capital and Operating Expenditures
8 Depreciation
.9 Arm's Length Transactions
10 General Exclusions
11 Currency Exclusions
12 Revision of the Accounting Procedure
13. Acceptance of Costs

Atticle Ll Petroleum Operations Expenditures

2.1 Definition for the Purpose of Determining Compliance with the Minimum
Exploration Expenditures Commitment

2.2 Definition for the Purpose of Article IX

ile A ing Mi Prinei

Labour Costs

Material Costs

Technical Services Costs

Insurance and Claims

Legal and Litigation Costs

General Administration and Services
Interest, etc

Office Costs, etc. in Belize

Example of Production Share Calculation

WWWWWWWWW
wonauaone

DEFINITIONS

INCONSISTENCY

ACCOUNTING
RECORDS AND
REPORT

LANGUAGE
AND UNITS OF
ACCOUNT

1.2

1,3

“14

TAX ACCOUNTING 1. 5

PROCEDURES

1.5.1

ARTICLE 1
GENERAL PROVISIONS "

The Accounting Procedure described herein is to be
followed and observed in the performance of both parties!
obligations under this Agreement. The definitions appearing
in Article I of this Agreement shall also apply to this Exhibit.

In the event of any inconsistency or conflict between the
provisions of this Exhibit and the other provisions of this
Agreement, then the other provisions of this Agreement shall
prevail.

(a) The Contractor shall establish and maintain at its business
office in Belize complete accounts, books and records of all
revenues, costs and expenses relating to all Petroleum
Operations hereunder in accordance with generally accepted
procedures and standards in the international petroleum
industry. Such accounts, books, records and reports will be
available for the Inspection and use of the Government and
ils representatives in carrying out its supervisory function
under the Agreement.

(b) Within thirty (30) days of the Effective Date of this
Agreement, the Contractor shall submit to and discuss with
the Government a proposed outline of charts of accounts,
books, records and reports, which outline shall be in
accordance with generally accepted and recognized
accounting systems applied by Certified Public Accountants
in the United States of America and consistent with modern
petroleum industry practices and procedures, Within ninety
(90) days of receiving the above submission, the
Government shall either indicate its approval of the proposal
or request revisions to the proposal. Within one hundred
and eighty (180) days after the Effective Date of the
Agreement, the Contractor and the Government shall agree
on the outline of charts of accounts, books, records and
reports which shall describe the basis of the accounting
system and procedure to be developed and used under this
Agreement, Following such agreement, the Contractor shall
expeditiously prepare and provide the Government with
formal copies of the comprehensive charts of accounts and
manuals related to the accounting, recording and reporting,
functions, and procedures which are, and shall be, observed
under this Agreement.

(c) All reports and statements will be prepared in
accordance with this Agreement, the laws of Belize, and
where there are no relevant provisions of either of these, in
accordance with generally accepted practices in the
international petroleum industry.

Unless otherwise agreed, all accounts, records, books and
reports shall be maintained and prepared in the English
language and shall be recorded in United States dollars.

‘The following tax accounting principles shall apply:

In the event that the Contractor at any time comprises more
than one corporation, individual or entity, in the form of a
partnership, joint venture, unincorporated association or »
other combination of entities or individuals, Income Tax
shall in all cases be calculated and assessed on the basis of
the Net Taxable Income of each corporation, individual,
partner, joint venturer, associate or other entity comprising
the Contractor. In the event the Government or its assignee
elects, pursuant to paragraph 19.2 of the Agreement to

CARRY FORWARD 1.5.2

OFLOSSES

ACCRUAL BASIS

DEFINITION OF
PETROLEUM
OPERATIONS
EXPENDITURES

CAPITAL
EXPENDITURES

1.6

1.7

1.7.1

partici pale herein, the Government or Its assignee shall not
e treated differently for purposes hereof than the
Contractor,

Commencing with the Calendar Year in which Initial
Commercial Production first occurs, any allowable
deductions for Income Tax purposes with respect to
Petroleum Operations Expenditures, the Production Payment
(Royalty) and the Government's share of Crude Oil
production which remain unrecovered In any Calendar Year
from Gross Revenue shall be treated as an operating loss
and inay be carried forward as an allowable deduction to
subsequent Calendar Years until fully recovered from Gross
Revenues. In the event that an operating loss remains
unrecovered upon the termination of this Agreement, such
loss may be carried over and deducted from other revenues
of the Contractor from Petroleum Operations in Belize.

All books, accounts and records shall be prepared on an
accrual basis. Revenue shall be deemed to be earned, in the
case of petrolcum sales, in tle accounting period when title
passes to the purchaser. Revenues shall be attributed to the
accounting period in which they are earned, and costs and
expenses to the accounting period in which they are
incurred, without the need to distinguish whether cash is
received or disbursed in connection with a particular
transaction. Costs and expenses shall be deemed to have
been incurred, in the case of physical items, in the
accounting period when title thereto passes, and in the case
of services, in the accounting petiod when such services are
performed.

Petroleum Operations Expenditures may consist of capital
and operating expenditures as follows:

Capital expenditures are those Petroleum Operations
Expenditures for asset that normally have a useful life which
extends beyond the year in which the asset was acquired.

In addition to expenditures relating to assets that normally
have a useful life beyond the year in which the asset was
acquired, the costs of development and production drilling
operations, as described in paragraph 1.7.1 (e) of this
Exhibit, will be classified as capital expenditures.

Capital expenditures include, but are not limited to, the
following:

(a) Construction utilities, but are not limited to, the
following: water facilities, warehouses, and field roads.
Cost of Crude Oil treating plants and equipment, secondary
recovery systems, natural gas plants and steam systems,

(6) Construction housing and welfare housing - recreational
acilities and other tangible Property incidental to
construction,

(c) Production facilities - production rigs (including the costs
of labor, fuel, hauling and supplies for both the offsite
fabrication and onsite installation of rigs, and other
construction costs in erecting rigs and installing pipelines),
wellhead equipment,subsurface lifting equipment,
production tubing, sucker rods, surface pumps, flow lines,
gathering equipment, delivery lines and storage facilities,

(d) Movables - surface and subsurface drilling and
production tools, equipment and instruments, barges,
floating craft, automotive equipment, aircraft, construction

OPERATING
EXPENDITURES

DEPRECIATION

ARM'S LENGTH
TRANSACTIONS

GENERAL
EXCLUSIONS

1.7.2

1.8

1.8.1

1.8.2

19

1.10

equipment, furniture and office equipment and miscellaneous
equipment,

(e) Development and production drilling labor, materials

and services used in drilling wells with the object of
penetrating a proven reservoir, including the drilling of
delineation wells as well as redrilling, deepening or
recompleting wells, and access roads, if any, leading directly
to wells

Operating expenditures are all Petroleum Operations
Expenditures other than capital expenditures.

Operational expenditures include, but are not limited to, the
following:

(a) Exploration drilling - labor, materials and services
used in the drilling of walls with the object of findin,
unproven reservoirs of crude oil and natural gas, and access
roads, if any, leading directly to wells.

(b) Surveys - labor, materials and services used in aerial,
geological, topographical, geophysical and seismic surveys,
and core hole drilling, and

(c) Other exploration expenditures - auxiliary or
temporary facilities having lives of one year or less used in
exploration and purchased geological and geophysical
information.

Capital expenditures, as defined in paragraph 1.7 of this
Exhibit, shall be depreciated only for -the purpose of the
calculation of Income Tax. For the purpose of determining
the amount of depreciation which is allowable as a deduction
in each calendar year, the following principles shall apply,

Capital expenditures will be depreciated using the straight
line method over five (5) years,

A full year's depreciation may be taken in the first calendar
year in which such depreciation is allowable,

Deductions with respect to depreciation of capital
expenditures incurred shall be allowable commencing with
(A) the calendar year in which the capital asset is placed -into
service, or, if the capital expenditure does not relate to an
asset that normally has a useful life beyond the year in which
it is placed in service, the calendar year in which the capital
expenditure is incurred, or (B) the calendar year in which

tnitial Commercial Production first occurs, whichever Is
later.

Except as may be otherwise agreed in writing between the
Government and the Contractor, all transactions giving rise
to revenues, costs or expenses which will be credited or
charged to the books, accounts, records and reports
prepared, maintained or submitted hereunder shall.be
conducted at arm's length or on such a basis as will assure
that all such revenues, costs or expenses will not be

higher or lower, as the case may be, than would result from
a transaction conducted at arm's length on a competitive
basis with third parties.

The following expenditures shall not be included in
Petroleum Operations Expenditures:

(a) costs and expenses incurred at any time prior to the
Effective Date,

(b) costs relating to petroleum marketing or
transportation beyond the Delivery Point,

o

CURRENCY Lal
EXCHANGE RATES

REVISION OF THE 1, 12
ACCOUNTING
PROCEDURE

ACCEPTANCE OF 1.13
COSTS

(c) _ contributions and donations, except those approved
by the Government,

(d) gifs or rebates to suppliers, and gifts or
commissions to intermediaties arranging service or supply
contracts,

(e) any interest, fines, monetary corrections or increases
in expenses resulting from the Contractor's failure to
comply with its obligations under this Agreement, applicable
law or agreements with third parties, and

(A) any other expenditures not directly related to Petroleum
Operations or not in compliance with the provisions of this
Exhibit.

For conversion purposes between any other currency and
United States dollars, the average of the buying and selling
rate of exchange shall be used as Issued by the Central Bank
of Belize on the first day of the month in which ‘the
revenues, costs or expenses are recorded, Any realized or
unrealized gains or losses from the exchange of currency
shall be charged or creditedto Petroleum Expenditures, A
record of the exchange rates used in converting other
currencies into United States dollars shall be kept by the
Contractor.

By mutual agreement between-the Government and the
Contractor this Accounting Procedure may be revised
from time to time.

The acceptance by the Government of the values and
treatment proposed by the Contractor relating to all costs and
expenses may be conditional upon the presentation by the
Contractor, following a request by the Government or its
representatives, of all records and original documents
supporting such costs and expenses, such as invoices, cash
vouchers, debit notes, price lists or similar documentation
verifying the value and treatment proposed. For a period of
twenty four (24) months following the delivery by the
Contractor of the records and original documents described
above, the Government shall have the right, but not the
obligation to audit the books and records of the contractor.
In the event that no claim for adjustinent is lodged by the
Government within said twenty-four (24) month period, the
values and treatment afforded by the contractor shall be
deemed to be final for the periods covered by said records.

ARTICLE II

PETROLEUM OPERATIONS EXPENDITURES

DEFINITION FOR — 2.1
THE PURPOSE OF”
DETERMINING __.
COMPLIANCE
WITH THE

MIN IMUM
EXPLORATION
EXPENDITURES
COMMITMENT

DEFINITION FOR 2,2
THE PURPOSE OF
ARTICLE IX

2.2.1

In determining the Contractor's compliance with the
minimum Exploration Expenditures obligations
undertaken pursuant to this Agreement, Petroleum
Operations Expenditures shall include all costs and
expenses incurred in the performance of exploration
operations in accordance with approved work
programmes, but excluding those incurred in the
performance of development and production operations
in the contract year in question without the need to
distinguish, between capital and operating expenditures.

For each calendar year, including any calendar year prior to
the calendar year in which Initial commercial production
2.2.2

DEFINITION FOR 2.3
‘THE PURPOSE OF
THE INCOME TAX

first occurs, petroleum operations expenditures, for the
purposes of Article LX of this Agreement, shall include all
petroleum operations expenditures incurred in that calendar
year in the contract area. Provided however, that Contractor
shall also be entitled to all previously approved petroleum
operations expenditures submitted under those certain
Production Shating Agreements dated May 21, 1993
(Gladden Basin PSA) and January 30, 1996 (Block 13 PSA)
between the Government and Belize Natural Resources, Ltd.
and ils assigns.

‘The following costs and expenses shall not be included in
petroleum operations expenditures Lor the purposes of
Aiticle LX of this Agreement:

(a) surface rentals payable pursuant to Atticle XIU of
this Agreement,

(b) any costs relating to the provision of the securily
described in paragraph 6.1.6 of this Agreement including,
payments made to the Goverment pursuant to such security
or otherwise for failure to incur the minimum exploration
expenditures in accordance with paragraph 6.1 of this
Agicement, and

(c) any interest, fees, duties, taxes and other financial
charges, referted to in paragraph 3.7 of this Exhibil, relating
to loans and credits obtained by the Contractor to acquire
funds for the execution of its obligations under this
Agreement.

For each calendar year, commencing with the calendar year
in which Juitial commercial production first occurs,
petroleum operations expenditures which shall be deductible
for the pyrpose of the calculation of Income Tax payable
shall consist of the sum of:

(1) the current calendar year’s operating expenditures
incurred, including the current calendar year's allowable
deductions for depreciation of capital expenditures

determined In accordance with subparagraphs 1.5.2 of this
Exhibit.

ARTICLE It

ACCOUNTING METHODS AND PRINCIPLES

LABOUR COSTS 3.1

MATERIAL COSTS 3.2

Petroleum operations expenditures incurred
hereunder shall be calculated and accounted for in a manner

consistent with the following principles and definitions and
shall include:

Costs of salaries and wages of the Contractor's

euployees directly engaged in petroleum operations,
including costs of holidays, vacations, sickuiess, living and
housing allowances, travel tine, bonuses and other
established plans for employee benefits customarily granted

to the Contractor's employees and their families In similar
ventures

Costs of inaleiials, equipment, machines, tools and any
other goods of a similar nature used or consumed in
petroleum: operations subject to the following:

(a) Acquisition - the Contractor shall only supply or
purchase inaterials f or use in petroleum operations that may
e used in the foreseeable future. The accumulation of

surplus stocks and inventory shall be avoided. Inventory
TECHNICAL 3.3
SERVICE COSTS

INSURANCE AND 3,4
CLAIMS

LEGAL AND 35
LITIGATION COSTS

levels shall, however, take into account the time lag for
replacement, emergency needs and similar considerations,

(b) Components of costs - costs of materials purchased by
the Contractor for use in petroleum operations may include,
in addition to the invoice price (subtracting the discounts
given, if any), freight costs and costs of transportation
between the supply point and delivery point (provided that
such costs are not Included in the invoice price), inspection
costs, insurance, custom duties, taxes and other items that
may be charged to imported materials or to materials
purchased in the Belize,

(c) Accounting - such materials costs shall be charged to the
accounting records and books based on the "First In-First
Out" (FIFO) method,

(d) Supply of Materials by Affiliated Companies - materials
supplied by the Contractor's Affiliated Companies shall be
charged to the accounting records and books at prices no
higher than the prices comparable material purchased on a
competitive basis from third party suppliers. This criterion
shall apply to both new and used materials,

(e) Inventories - the Contractor shall maintain both a
physical and accounting inventory of all materials in stock in
accordance with generally accepted practices in the
international petroleum industry. ‘The Contractor shall make
a physical inventory of all such materials at least twice in any
Contract Year, The Government may carry out total or
partial inventories whenever it deems it necessary. The costs
of non capital items purchased for inventory shall be charged
to operating expenditure when issued from stock for
consumption,

The value of technical services Costs relating to Petroleum
Operations shall be:

(a) In the case of technical services performed by third
parties directly subcontracted, including outside consultants,
contractors and utilities, the price paid by the Contractor,
provided that such prices are no higher than the pri ces
charged by other suppliers for comparable work and
services, and

(b) In the case-of technical services performed by the
Contractor or its Affiliated Companies, prices which are no
higher than the most favorable prices charged to other
Affiliated Companies of the Contractor and to third parties
for comparable services.

Costs relating to insurance, provided such insurance is
customary, affords prudent protection against risks and is at
a premium no higher than that charged on a competitive basis
by insurance companies which are not Affiliated Companies
of the Contractor. The proceeds of any insurance or claim
shall be credited against Petroleum Operations Expenditures.
Except in cases where insurance coverage is required
pursuant to Article XXV of this Agreement, if no insurance
1s carried for a particular risk, all costs incurred by the
Contractor in settlement of any related loss, claim, damage
or judgement, :including legal services, shall be includable in
Petroleum Operations Expenditures so long as they or the
matters they relate to, were incurred incidental to an
approved work program budget.

Costs and expenses of litigation and Jegal or related services
necessary or expedient for the protection of the Contract
area. Any damages or compensation received shall be
credited against Petroleum Operations Expenditures. Under
no circumstances may the Contractor's costs incurred in the
GENERAL
ADMINISTRATION
AND SERVICES
OVERHEAD
COSTS

INTEREST, ETC.

OFFICE COSTS,
ETC. IN BELIZE

EXAMPLE OF
PPODUCTION
SHARE
CALCULATION

3.6

3.7

3.8

3.9

course of arbitration, entered into under Article XXII of this
Agreement, be included in Petroleum Operations
Expenditures,

General services and administrative costs, other than direct
costs, including, but not limited to:

(a) The Contractor's personnel and services costs including
reasonable office space in the United States relating to
administration, legal, accounting, treasury, auditing,
taxation, planning, employee relations, purchasing and other
functions required for Petroleum Operations under this
Agreement, and

(b) Reasonable travel expenses of the Contractor's

ersonnel in the general and administrative categories listed
tn (a) above for the purpose of inspection andsupervision of
Petroleum Operations in Belize shall be allocable to
Petroleum Operations Expenditures according to methods
agreed to by the Contractor and the Government. The
methods agreed shall result from a detailed study and the -
methods selected following such study shall be applied each
year consistently unless otherwise agreed by the parties. In
the case of Exploration Operations, thes¢ general
administration and services overhead costs shall not exceed
three percent (3%) of the direct costs incurred in such
operations in each Calendar Year. Following the date of
declaration of Commercial Discovery in the first Field, the
Government and the Contractor shall agree upon the level of
General Administration and Services Overhead Costs which
may be allocable to Petroleum Operations Expenditures and
the percentage of direct costs ceiling shall be reduced
accordingly.

Interest, fees, duties, taxes and other financial charges
relating to loans and credits obtained by the Contractor to
acquire funds for the execution of its obligations under this
Agreement at rates not exceeding the prevailing commercial
rates may be charged to Petroleum Operations Expenditures.
Details of any financing plan, and amounts thereof, shall be
Included in each annual Work Programme Budget.

Staffing and maintenance of the Contractor's head office in
Belize and other offices in Belize, including rent, telephone,
telex and radio expenses, as well as the expenses of general
facilities such as shore bases, warehouses, water, power and
communications systems, roads and bridges.

The example below shows the application of the scale of

Production Sharing for a field producing 360,000 bbls per
day on an average in the course of a quarter.

at

Production Share Table

Daily Average Government
Production (bbl/d) Share (%)

0 - 50,000 5
50,000 - 150,000 10
150,000 - 250,000 15
250,000 - 350,000 20

> 350,000 25

Gross Value of 360,000 bbl/d @ $20/bbI

100% Recovery of expenses

Balance in dollars

Government's Share of the Balance:

[(50,000 bbls x 5% + 100,000 bbls x 10%

+ 100,000 bbls x 15% + 100,000 bbls x 20%

+ 10,600 bbis x 25%) / (360,000 bbls)]
x $4,320,000

Contractor's share

$ 4,320,000 - $ 600,000

Contractor
Share (%)

95
90
85
80
15

$ 7,200,000
$ 2,880,000

$ 4,320,000

$ 600,000

$ 3,720,000
a —
Lod, iilpebccucn’ and DETR D EPsa5 mew)
. ot day of SAL WAL

roven and recorded im strc.
Conformity with the provisions
of the Genera] Registry Act
Chapter 258 of the Law of Belize
Revised Editions 1980 in Deeds
Book Volume 2 3 4
of 202% at Folios-— this 73
day of S4umaz y "Won
SECOND AMENDMENT
PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD.
(DATED 22%” OF JANUARY 2001)

SECOND AMENDMENT AGREEMENT made this 2 day of
Oddvec 2007 by and between the GOVERNMENT OF BELIZE,
(hereinafter referred to as the “Government”) acting through the
Minister of Natural Resources, and USCapital Energy Belize Ltd.,
a corporation duly organized under the laws of the British Virgin

Islands (hereinafter referred to as “Contractor”).

WHEREAS, a Production Sharing Agreement (PSA) was awarded
to USCapital Energy Belize Ltd. by the Government of Belize on

the 22" of January 2001;

AND WHEREAS, for the reasons described in the amendment to
the PSA dated the 28'" day of September 2004, Contractor and the
Government amended the effective date of the PSA from January

22, 2001 to January 22, 2004;

AND WHEREAS, the Contractor timely completed the work and
expenditures required by the PSA in the first year of the Initial

Exploration Period;

SECOND AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. ~ DATED 228? OF JANUARY 2001
Page | of 9

h

oe

AND WHEREAS, the Contractor (i) commenced the work and
expenditures required by the PSA in the second year of the Initial
Exploration Period, and (ii) actively sought to complete such work
and expenditures in the first year of the First Renewal Period in
accordance with permissions granted by the Geology & Petroleum
Department of the Government in a letter dated November 11,

2005;

AND WHEREAS, pursuant to proceedings instituted by the
Sarstoon-Temash Institute for Indigenous Management in the
Supreme Court of Belize on the 15" of May, 2006 against the
Government challenging the forestry permits granted by the
Government to the Contractor to continue its seismic activities (the
“SATIIM Legal Proceedings”), the Contractor was forced to

temporarily suspend its seismic activities;

AND WHEREAS, in response to a letter dated 27" June 2006
from the Contractor’s attorneys, W. H. Courtney & Co., requesting
confirmation from the Government that Contractor would be
permitted a reasonable time after the final determination of the

SATIIM Legal Proceedings to resume and complete its exploration

SECOND AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. - DATED 22%? OF JANUARY 2001
Page 2 of 9

ye

A
activities, the Government confirmed such reasonable extensions

of time for the Contractor in a letter dated July 7, 2006;

AND WHEREAS, the Government and the Contractor are desirous
of amending the PSA to provide for such reasonable extension of

all time requirements in the PSA;

NOW THEREFORE, the Government and the Contractor agree as

follows:

1, The effective date of the PSA shall be January 22, 2006.

2. Accordingly, as of the date of this Second Amendment, the

PSA is in the second year of the Initial Exploration Period.

3. The Contractor may carry-over into the first year of the
First Renewal Period (which now commences on January
22, 200%) the completion of its work programme and
expenditures required from the second year of the Initial

Exploration Period.

4. The Contractor’s earlier written request dated October 13,

2005 to extend the PSA into the First Renewal Period and

SECOND AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. - DATED 22° OF JANUARY 2001
Page 3 of 9

NW.

a

the related acreage relinquishment continue to apply and do
not have to be resubmitted due to the amendment of the

effective date.

5. The Contractor’s written request dated October 22, 2007 to
extend the PSA into the Second Renewal Period and the
related acreage relinquishment is hereby agreed by the
Contractor and the Government to be withdrawn and is,

accordingly, null and void.

6. The Contractor and the Government agree that this
amendment removes all of the causes of force majuere
described in the Contractor’s letter dated October 23, 2007,
except for any delays or other matters that might arise as a
result of the Mayan Land Case described in such letter that
would prevent the Contractor from timely performing it’s
obligations under the PSA. The Government agrees to use
its best efforts to assure that the Mayan Land Case does not
delay, hinder or otherwise affect the Contractor’s rights
under the PSA, and to provide Contractor with appropriate
relief in the event of any such delay or adverse effect to the

Contractor.

SECOND AMENDMENT — PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. - DATED 22%” OF JANUARY 2001
Page 4 of 9

I

e

IN WITNESS WHEREOF, the Government and the Contractor
have hereunto set their hands and seals the day and year first herein

before written.

SIGNED, SEALED AND DELIVER!
FLORENCIO MARIN for and on be
OF BELIZE

n

BY THE HONOURBLE
If of the GOVERNMENT

FLOREKGIO MARIN

ams GOD?

SIGNED, SEALED AND DELIVERED BY BRIAN E.
RICHTER, PRESIDENT for USCAPITAL ENERGY BELIZE
LTD.

Gr1-_

WITNESS

SECOND AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. — DATED 22"? OF JANUARY 2001
Page 5 of 9

I, FLORENCIO MARIN of Belmopan, hereby acknowledge that I
did sign, seal and deliver the within-written document as my act

and deed.

Ackngwlggiiged at BELMOPAN J this 4 day of

£2007. ff
FLORENCIO MARIN
Before me, L '
E

CHIEF EXECUTIVE OFFICER

BE IT REMEMBERED, that on the 2% day of

Coder ; 2007 personally appeared before me the

within named and acknowledged before me that he did sign, seal
and deliver the within-written instrument as his act and deed and

that the signature of FLORENCIO MARIN is in his writing.

WL

CHIEF'EXECUTIVE OFFICER

SECOND AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. — DATED 22%? OF JANUARY 2001
Page 6 of 9

1, Maer HULWG S, MAKE OATH AND SAY as follows:
1. I am subscribing witness to the execution of this agreement
by BRIAN E. RICHTER
2. I was present and did see BRIAN E. RICHTER sign, seal
and deliver this agreement as his act and deed.

3. The signature BLS MZ ~~ is in

the proper handwriting of BRIAN E. RICHTER and the

signature is in my own

proper handwriting.

SWORN at BELMOPAN
THis A pay oF Och ber . 2007

QMat

WITNESS

SECOND AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. - DATED 22"? OF JANUARY 2001
Page 7 of 9
Before me,

Ales OFFICER

BE IT REMEMBERED this 2% day of Cobsber >

2007, personally appeared before me the within-named

Mane Huns and made oath that he was a
subscribing witness to the execution of this AGREEMENT by
BRIAN E. RICTHER and was present and did see BRIAN E.
RICHTER sign, seal and deliver this agreement as his act and deed
and that the signature  ‘¢ 2 and

“ are in their respective proper

Mh. (bu.

CHIEF EXECUTIVE OFFICER

handwritings.

SECOND AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. - DATED 22° OF JANUARY 2001
Page 8 of 9
I hereby certify that | have counted the within-written document

and that it contains {alee (14) folios of seueity-hoo(12) words each
and £ leew (1S) words over and no more
AS WITNESS my hand this 24 day of Oclo ler, 2007

Wines

THIS DOCUMENT was prepared in the Geology & Petroleum

Department for the Inspector of Petroleum and on behalf of the

SPECTOR OF PETROLEUM

Government of Belize.

SECOND AMENDMENT — PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. - DATED 22%” OF JANUARY 2001
Page 9 of 9

kh.

Pr
AMENDMENT
PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD.
(DATED 22” OF JANUARY 2001)

th
AMENDMENT AGREEMENT made this 2 {day of September

2004 by and between the GOVERNMENT OF BELIZE,
(hereinafter referred to as the “Government”) acting through the
Minister of Natural Resources, and USCapital Energy Belize Ltd.
(a subsidiary of USCapital Energy Partners PLC), a corporation duly
organized under the laws of the British Virgin Islands (hereinafter

referred to as “Contractor”).

“ WHEREAS, a Production Sharing Agreement (PSA) was awarded
to USCapital Energy Belize Ltd. by the Government of Belize on

the 22” of January 2001;

AND WHEREAS, the Area awarded under PSA dated 22” of
January 2001 petroleum Block 19 is adjacent to the West and South,

Belize-Guatemala Border(s);

AND WHEREAS, the Area across the western and southern
Belize/Guatemala Border(s) of interest of Contractor is known as

petroleum Block 7-96;

AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. - DATED 22° OF JANUARY 2001
1 OF 6 PAGES
AND WHEREAS, the Contractor and resource owner, the
Government have considered the potential for cross-border deposits

in petroleum Blocks 19 and 7-96;

AND WHEREAS, the Government and Contractor is desirous of
undertaking exploration for and the exploitation of any and all such

resources which may be discovered in the Area(s) of Block(s) 19.

NOW THEREFORE, the Government and Contractor agree as

follows:

1. Petroleum exploration efforts of USCapital Belize Ltd. in
petroleum Block 7-96 were adversely impacted by certain

negative events occurring in Guatemala.

2. Such events were reasonably beyond the control of USCapital

Energy Belize Ltd.

38. The irresistible events have ceased and no longer persist in

2004.

4. The effective date of the PSA shall be January 22“ 2004.

AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. - DATED 22° OF JANUARY 2001
2 OF 6 PAGES
IN WITNESS WHEREOF, the Government and the Contractor
have hereunto set their hands and seals the day and year first herein
before written.

SIGNED, SEALED AND DELIVERED BY
camel] HONOURABLE

PRESIDENT B RICHTER
FOR USCAPITAL ENERGY PRESIDENT
BELIZE LTD. FOR USCAPITAL ENERGY

BELIZE LTD.

in the presence of:

I, JOHN BRICENO of Belmopan, hereby acknowledge that I did
sign, seal and deliver the within-wnitten document as my act and
deed.

«
Acknowledged at BELMOPAN this_2&€ _ day of SEPTEMBER,
2004.

AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. - DATED 22° OF JANUARY 2001
3 OF 6 PAGES

Before me,

Bess _Ceponn
‘MISSIONER OF THE SUPREME COURT

BEIT BERED, that on the 2g" day of SEPTEMBER,
2004 personally appeared before me the within named and
acknowledged before me that he/she did sign, seal and deliver the
within-written instrument as his act and deed and that the signature
of JOHN BRICENO is in his writing.

G—-Baera Geox CP RDoK
_ COMMISSIONER OF THE SUPREME COURT

AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. - DATED 22° OF JANUARY 2001
4 OF 6 PAGES
I, EVADNE L. WADE MAKE OATH AND SAY as follows:

1. 1 am subscribing witness to the execution of this agreement
by BRIAN E. RICHTER.

2. I was present and did see BRIAN E. RICHTER sign, seal,
and deliver this agreement as his act and deed.

3. The signature “, PBL I ZB inthe
proper handwriting of BRIAN E. RICHTER and the signature
“ ver. J. Ue vis my own proper handwriting.

SWORN at BELMOPAN

fs)
THIS 26 _ DAY OF SEPTEMBER, 2004

WITNESS
Before me,
+ S dro _ Gere Cannons
COMMUZSSIONER OF THE SUPREME COURT
4
BEIT REME] this 98 day of September, 2004, personally

appeared before me the within-named EVADNE L. WADE and
made oath that she was a subscribing witness to the execution of this
AGREEMENT by BRIAN E. RICHTER and was present and did
see BRIAN E. RICHTER sign, seal and deliver ment as

thi
his act and deed and that the signature “BE. ot”
and “ LK of Wile ” are in their respective

proper handwritings.

Qe Soro “Tor Kean,

aan OF THE SUPREME COURT

AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. - DATED 22° OF JANUARY 2001
5 OF 6 PAGES

I hereby certify that I have count the within-written document and
that it contains nine (9) folios of seventy-two words each and fifty-

five (55) words over and no more.

AS WITNESS my hand this 28"’of September, 2004.

THIS DOCUMENT was prepared in the Geology & Petroleum
Department for the Inspector of Petroleum for and on behalf of the

Government of Belize

Gade ho bide

INSPECTOR OF PETROLEUM

AMENDMENT - PRODUCTION SHARING AGREEMENT
USCAPITAL ENERGY BELIZE LTD. - DATED 22” OF JANUARY 2001
6 OF 6 PAGES
